        1          ARMAND J. KORNFELD (WSBA #17214)                      HONORABLE WHITMAN L. HOLT
                   THOMAS A. BUFORD (WSBA #52969)
        2          RICHARD B. KEETON (WSBA #51537)
                   BUSH KORNFELD LLP
        3          601 Union Street, Suite 5000
                   Seattle, WA 98101
        4          Tel.: (206) 292-2110
                   Facsimile: (206) 292-2104
        5          Emails: jkornfeld@bskd.com, tbuford@bskd.com,
                   and rkeeton@bskd.com
        6
                   RICHARD M. PACHULSKI (CA Bar #90073)*
        7          JEFFREY W. DULBERG (CA Bar #181200)*
                   MAXIM B. LITVAK (CA Bar #215852)*
        8          PACHULSKI STANG ZIEHL & JONES LLP
                   10100 Santa Monica Blvd., 13th Floor
        9          Los Angeles, CA 90067-4003
                   Tel: (310) 277-6910
       10          Facsimile: (310) 201-0760
                   Emails: rpachulski@pszjlaw.com,
       11          jdulberg@pszjlaw.com, and jrosell@pszjlaw.com

       12          *Admitted Pro Hac Vice

       13          Attorneys for the Chapter 11
                   Debtors and Debtors in Possession
       14
                                            UNITED STATES BANKRUPTCY COURT
       15                                   EASTERN DISTRICT OF WASHINGTON
       16      In re
                                                                       No. 21-00141-WLH11
       17      EASTERDAY RANCHES, INC., et al.,                 1

                                                                       NOTICE OF FILING OF REVISED
       18                                      Debtors.                REDLINED AND CLEAN VERSIONS
                                                                       OF PROPOSED FINAL ORDERS
       19                                                              AUTHORIZING DEBTORS TO USE
                                                                       CASH COLLATERAL AND
       20                                                              GRANTING ADEQUATE
                                                                       PROTECTION
       21

       22      1
                 The Debtors along with their case numbers are as follows: Easterday Ranches, Inc.,
       23
               (21-00141-WLH11) and Easterday Farms, a Washington general partnership (21-00176-
               WLH11).
               DOCS_SF:105226.1 20375/001
                                                                                         B USH K ORNFELD            L LP
                   NOTICE OF FILING OF REVISED REDLINED AND CLEAN                                 LAW OFFICES
                   VERSIONS OF PROPOSED FINAL CASH COLLATERAL                                601 Union St., Suite 5000
                                                                                          Seattle, Washington 98101-2373
                   ORDERS– Page 1                                                            Telephone (206) 292-2110
                                                                                             Facsimile (206) 292-2104
ec22j6017h
             21-00141-WLH11          Doc 425   Filed 03/22/21       Entered 03/22/21 14:55:11      Pg 1 of 51
        1               PLEASE TAKE NOTICE that on February 1, 2021, debtor Easterday Ranches,
        2      Inc. (“Ranches”) filed its Emergency Motion for Interim and Final Orders Authorizing
        3      Debtor to Use Cash Collateral and Granting Adequate Protection [Dkt. No. 12] (the
        4      “Ranches Cash Collateral Motion”).
        5               PLEASE TAKE FURTHER NOTICE that on February 3, 2021, the court
        6      entered an Interim Order Authorizing Debtor [Ranches] to Use Cash Collateral and
        7      Granting Adequate Protection [Dkt. No. 56].
        8               PLEASE TAKE FURTHER NOTICE that on February 8, 2021, debtor
        9      Easterday Farms, a Washington general partnership (“Farms”) filed its Emergency
       10      Motion for Interim and Final Orders Authorizing Debtor to Use Cash Collateral and
       11      Granting Adequate Protection [Dkt. No. 91] (the “Farms Cash Collateral Motion”).
       12               PLEASE TAKE FURTHER NOTICE that on February 12, 2021, the court
       13      entered an Interim Order Authorizing Debtor Easterday Farms to Use Cash Collateral
       14      and Granting Adequate Protection [Dkt. No. 142].
       15               PLEASE TAKE FURTHER NOTICE that on March 5, 2021, Debtors
       16      Ranches and Farms submitted their Notice of Filing of Redlined and Clean Versions of
       17      Proposed Final Orders Authorizing Debtors to Use Cash Collateral and Granting
       18      Adequate Protection [Dkt. No. 299] (the “Original Notice”).
       19               PLEASE TAKE FURTHER NOTICE that the Debtors hereby submit for
       20      approval by the court the attached revised proposed forms of Final Orders in
       21      connection with the Ranches Cash Collateral Motion and the Farms Cash Collateral
       22      Motion, respectively, both redlined against the versions filed with the Original Notice
       23      and new clean versions.
               DOCS_SF:105226.1 20375/001
                                                                                     B USH K ORNFELD            L LP
                NOTICE OF FILING OF REVISED REDLINED AND CLEAN                                LAW OFFICES
                VERSIONS OF PROPOSED FINAL CASH COLLATERAL                               601 Union St., Suite 5000
                                                                                      Seattle, Washington 98101-2373
                ORDERS– Page 2                                                           Telephone (206) 292-2110
                                                                                         Facsimile (206) 292-2104
ec22j6017h
             21-00141-WLH11          Doc 425   Filed 03/22/21   Entered 03/22/21 14:55:11      Pg 2 of 51
        1               PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit A is a
        2      redlined proposed form of Final Order on the Ranches Cash Collateral Motion (the
        3      redline is against the version filed with the Original Notice), and attached hereto as
        4      Exhibit B is a clean version of the proposed form of Final Order on the Ranches Cash
        5      Collateral Motion.
        6               PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit C is a
        7      redlined proposed form of Final Order on the Farms Cash Collateral Motion (the
        8      redline is against the version filed with the Original Notice), and attached hereto as
        9      Exhibit D is a clean version of the proposed form of Final Order on the Farms Cash
       10      Collateral Motion.
       11               DATED this 22nd day of March, 2021.
       12
                                                    BUSH KORNFELD LLP
       13
                                                    /s/ Thomas A. Buford
       14                                           THOMAS A. BUFORD, III (WSBA 52969)
                                                    BUSH KORNFELD LLP
       15
                                                    RICHARD M. PACHULSKI (admitted pro hac vice)
       16                                           JEFFREY W. DULBERG (admitted pro hac vice)
                                                    MAXIM B. LITVAK (admitted pro hac vice)
       17                                           PACHULSKI STANG ZIEHL & JONES LLP
       18                                           Attorneys for the Chapter 11
                                                    Debtor and Debtor-in-Possession
       19

       20

       21

       22

       23

               DOCS_SF:105226.1 20375/001
                                                                                     B USH K ORNFELD            L LP
                NOTICE OF FILING OF REVISED REDLINED AND CLEAN                                LAW OFFICES
                VERSIONS OF PROPOSED FINAL CASH COLLATERAL                               601 Union St., Suite 5000
                                                                                      Seattle, Washington 98101-2373
                ORDERS– Page 3                                                           Telephone (206) 292-2110
                                                                                         Facsimile (206) 292-2104
ec22j6017h
             21-00141-WLH11          Doc 425   Filed 03/22/21   Entered 03/22/21 14:55:11      Pg 3 of 51
                                                                        1

                                                                         2

                                                                         3

                                                                         4

                                                                         5

                                                                         6

                                                                         7

                                                                         8

                                                                         9

                                                                        10

                                                                        11                               UNITED STATES BANKRUPTCY COURT
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                        12                                EASTERN DISTRICT OF WASHINGTON
                                                                        13
                                        S AN F RANCISCO , C ALIFORNIA
                                             A TTORNEYS A T L AW




                                                                              In re:                                                  Chapter 11
                                                                        14
                                                                              EASTERDAY RANCHES, INC., et al.                         Lead Case No. 21-00141 (WLH)
                                                                        15
                                                                                                                   Debtors.1
                                                                        16                                                            [PROPOSED] FINAL ORDER
                                                                                                                                      AUTHORIZING DEBTOR
                                                                        17                                                            EASTERDAY RANCHES, INC. TO
                                                                                                                                      USE CASH COLLATERAL AND
                                                                        18                                                            GRANTING ADEQUATE
                                                                                                                                      PROTECTION
                                                                        19

                                                                        20             Upon the motion (the “Motion”)2 of one of the above-captioned debtors and
                                                                        21    debtors in possession, Easterday Ranches, Inc. (the “Debtor”), under sections 361,
                                                                        22    363, and 507 of title 11 of the United States Code (the “Bankruptcy Code”), Rule
                                                                        23    4001 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and
                                                                        24    Rule 4001-3 of the United States Bankruptcy Court Eastern District of Washington
                                                                        25    Local Rules (“LBR”), for interim and final orders authorizing the Debtor to use
                                                                        26    1
                                                                                 The Debtors along with their case numbers are as follows: Easterday Ranches, Inc.
                                                                        27      (21-00141) and Easterday Farms, a Washington general partnership (21-00176).
                                                                              2
                                                                                 Capitalized terms not defined herein shall have the meanings set forth in the Motion.
                                                                        28
                                                                              FINAL ORDER AUTHORIZING DEBTOR EASTERDAY RANCHES, INC. TO USE CASH
                                                                              COLLATERAL AND GRANTING ADEQUATE PROTECTION
                                                                              DOCS_SF:105111.6105111.8 20375/002

                                                                             21-00141-WLH11            Doc 425       Filed 03/22/21            EXHIBIT
                                                                                                                                      Entered 03/22/21       A
                                                                                                                                                       14:55:11   Pg 4 of 51
                                                                        1
                                                                              cash collateral in which Washington Trust Bank (“Washington Trust”), CHS Capital,
                                                                         2
                                                                              LLC (“CHS”), Prudential Insurance Company of America (“Prudential”), Equitable
                                                                         3
                                                                              Financial Life Insurance Company f/k/a AXA Equitable Life Insurance Company
                                                                         4
                                                                              (“Equitable Financial”) (Washington Trust, CHS, Prudential, and Equitable Financial,
                                                                         5
                                                                              collectively the “Cash Collateral Lenders”), Weyns Farms, LLC (“Weyns Farms”),
                                                                         6
                                                                              Sunray Farms, LLC (“Sunray Farms”), J.R. Simplot Company (“Simplot”), and Brad
                                                                         7
                                                                              Curtis (Weyns Farms, Sunray Farms, Simplot, and Brad Curtis, together with the
                                                                         8
                                                                              Cash Collateral Lenders, together the “Cash Collateral Parties”), may assert an
                                                                         9
                                                                              interest, including any funds to be advanced by Tyson Fresh Meats, Inc. (“Tyson”) to
                                                                        10
                                                                              the Debtor, and granting adequate protection.
                                                                        11
                                                                                       The Debtor has served notice of the Motion as is appropriate under the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                        12
                                                                              circumstances, as required under sections 102(1) and 363 of the Bankruptcy Code,
                                                                        13
                                        S AN F RANCISCO , C ALIFORNIA




                                                                              Bankruptcy Rule 4001(b), and LBR 4001-3. The Office of U.S. Trustee has
                                             A TTORNEYS A T L AW




                                                                        14
                                                                              appointed the Official Committee of Unsecured Creditors (the “Committee”) in the
                                                                        15
                                                                              Debtor’s case.
                                                                        16
                                                                                       An emergency interim hearing on the Motion having been held by this court on
                                                                        17
                                                                              February 3, 2021 and an interim order having been entered on February 3, 2021 [ECF
                                                                        18
                                                                              No. 56]. A final hearing on the Motion having been held on March 8,23, 2021. Upon
                                                                        19
                                                                              the record made by the Debtor at such final hearing, after considering the Motion and
                                                                        20
                                                                              the arguments and evidence presented, and after due deliberation and consideration
                                                                        21
                                                                              and sufficient cause appearing therefor,
                                                                        22
                                                                                       IT IS HEREBY FOUND, DETERMINED, ORDERED AND ADJUDGED
                                                                        23
                                                                              that:
                                                                        24
                                                                                                1.       Disposition. The Motion [ECF No. 12] is granted on a final basis
                                                                        25
                                                                              on the terms set forth herein. Any objections to the relief sought in the Motion, and
                                                                        26
                                                                              any reservations of rights with respect to such relief, that have not been previously
                                                                        27
                                                                              resolved or withdrawn are overruled on the merits. This Final Order shall be valid,
                                                                        28
                                                                              FNAL ORDER AUTHORIZING DEBTOR EASTERDAY RANCHES, INC. TO USE CASH
                                                                              COLLATERAL AND GRANTING ADEQUATE PROTECTION-84
                                                                              DOCS_SF:105111.6105111.8 20375/002

                                                                            21-00141-WLH11           Doc 425       Filed 03/22/21   Entered 03/22/21 14:55:11   Pg 5 of 51
                                                                        1
                                                                              binding, and enforceable on all parties in interest and fully effective immediately
                                                                         2
                                                                              upon entry.
                                                                         3
                                                                                                2.       Jurisdiction and Venue. This court has jurisdiction over this
                                                                         4
                                                                              matter pursuant to 28 U.S.C. §§ 157 and 1334, and venue is proper. This matter is a
                                                                         5
                                                                              core proceeding within the meaning of 28 U.S.C. § 157(b)(2).
                                                                         6
                                                                                                3.       No Waivers. The Debtor makes no representation, warranty,
                                                                         7
                                                                              acknowledgement or admission regarding whether it has (or does not have) any
                                                                         8
                                                                              defenses, setoffs, counterclaims or recoupments that could be asserted against the
                                                                         9
                                                                              Cash Collateral Parties and the Debtor reserves all rights, claims and defenses with
                                                                        10
                                                                              respect thereto. In addition, the Debtor make no representation, warranty,
                                                                        11
                                                                              acknowledgement or admission with respect to the enforceability, perfection, priority,
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                        12
                                                                              avoidability or validity of the Cash Collateral Parties’ respective security interests in
                                                                        13
                                        S AN F RANCISCO , C ALIFORNIA




                                                                              the Debtor’s assets, including cash collateral.
                                             A TTORNEYS A T L AW




                                                                        14
                                                                                                4.       Cause Shown. Good cause has been shown for the entry of this
                                                                        15
                                                                              Final Order.
                                                                        16
                                                                                                5.       Business Justification. The Debtor has a critical need to use cash
                                                                        17
                                                                              collateral, including funds advanced by Tyson, in order to permit, among other things,
                                                                        18
                                                                              preservation and maintenance of the Debtor’s cattle and other assets. The Debtor’s
                                                                        19
                                                                              access to sufficient working capital and liquidity through the use of cash collateral is
                                                                        20
                                                                              vital to maximizing the value of the Debtor’s estate.
                                                                        21
                                                                                                6.       Fair and Reasonable Terms. Based on the record presented to this
                                                                        22
                                                                              court at the final hearing, the terms of use of the cash collateral are fair and
                                                                        23
                                                                              reasonable and reflect the Debtor’s exercise of prudent business judgment consistent
                                                                        24
                                                                              with its fiduciary duties.
                                                                        25
                                                                                                7.       Authorization to Use Cash Collateral. Subject to the terms of this
                                                                        26
                                                                              Final Order, the Debtor is hereby authorized to use cash collateral, including any
                                                                        27
                                                                              funds to be advanced by Tyson to the Debtor, from the date hereof through the
                                                                        28
                                                                              FNAL ORDER AUTHORIZING DEBTOR EASTERDAY RANCHES, INC. TO USE CASH
                                                                              COLLATERAL AND GRANTING ADEQUATE PROTECTION-84
                                                                              DOCS_SF:105111.6105111.8 20375/002

                                                                            21-00141-WLH11           Doc 425       Filed 03/22/21   Entered 03/22/21 14:55:11   Pg 6 of 51
                                                                        1
                                                                              earliest of: (i) November 14, 2021; (ii) the effective date of a confirmed plan of
                                                                         2
                                                                              reorganization in this chapter 11 case, (iii) the closing of a sale of substantially all
                                                                         3
                                                                              assets of the Debtor; and (iv) the date of a material breach by the Debtor under this
                                                                         4
                                                                              Final Order (the “Budget Period”), or such other date as the Debtor, Washington
                                                                         5
                                                                              Trust, and CHS may agree to in writing when, as and to the extent permitted under the
                                                                         6
                                                                              budget attached hereto as Exhibit 1, or when, as and to the extent permitted by such
                                                                         7
                                                                              other budget as the Debtor, Washington Trust, and CHS may agree to in writing from
                                                                         8
                                                                              time to time (the “Budget”), provided that any such other budget shall be provided, at
                                                                         9
                                                                              least three (3) business days before going into effect, to the other Cash Collateral
                                                                        10
                                                                              Parties and the Committee.
                                                                        11
                                                                                                8.       Disbursements Subject to Budget. The Debtor is only authorized
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                        12
                                                                              to use cash collateral during the Budget Period in a manner consistent with the
                                                                        13
                                        S AN F RANCISCO , C ALIFORNIA




                                                                              Budget; provided that, disbursements may occur earlier or later than the dates
                                             A TTORNEYS A T L AW




                                                                        14
                                                                              forecasted in the Budget so long as such disbursements occur during the Budget
                                                                        15
                                                                              Period, including to fund or reserve amounts necessary to pay professional fees
                                                                        16
                                                                              accrued to the extent set forth in the Budget.
                                                                        17
                                                                                                9.       Events of Default. The following shall constitute Events of
                                                                        18
                                                                              Default under this Final Order:
                                                                        19

                                                                        20                      (i)      Failure to abide by any material term, covenant or condition
                                                                                                         approved by or incorporated into this Final Order;
                                                                        21

                                                                        22                      (ii)     Termination of the automatic stay with respect to any cash
                                                                                                         collateral;
                                                                        23
                                                                                                (iii)    Absent the prior written approval of Washington Trust and CHS,
                                                                        24
                                                                                                         disbursements by the Debtor for “Operating Disbursements” on an
                                                                        25                               aggregate basis during the Budget Period may deviate up to 20%
                                                                                                         from the amounts specified in the Budget for each month;
                                                                        26

                                                                        27                      (iv)     The Debtor fails to maintain adequate insurance covering the
                                                                                                         collateral;
                                                                        28
                                                                              FNAL ORDER AUTHORIZING DEBTOR EASTERDAY RANCHES, INC. TO USE CASH
                                                                              COLLATERAL AND GRANTING ADEQUATE PROTECTION-84
                                                                              DOCS_SF:105111.6105111.8 20375/002

                                                                            21-00141-WLH11             Doc 425     Filed 03/22/21   Entered 03/22/21 14:55:11   Pg 7 of 51
                                                                        1

                                                                         2                      (v)      Any of the collateral is converted by the Debtor, lost or stolen in
                                                                                                         any material amount due to a failure on the part of the Debtor to
                                                                         3
                                                                                                         take reasonable precautions to protect the collateral from loss or
                                                                         4                               waste, or not accounted for by the Debtor;
                                                                         5                      (vi)     The Debtor fails to timely deliver any reports required hereunder;
                                                                         6
                                                                                                (vii) Entry of an order converting the Debtor’s case to a proceeding
                                                                         7                            under Chapter 7; and
                                                                         8                      (viii) Entry of an order dismissing Debtor’s Chapter 11 Case.
                                                                         9                      10. Remedies Upon Default. Upon the occurrence of an Event of

                                                                        10    Default, any Cash Collateral Party may immediately, without notice or demand

                                                                        11    withdraw its consent for the use of cash collateral. Nothing in this Order limits or
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                        12    otherwise impairs the ability of any Cash Collateral Party to seek relief from the

                                                                        13    automatic stay or other relief from the Court.
                                        S AN F RANCISCO , C ALIFORNIA
                                             A TTORNEYS A T L AW




                                                                        14                      11.      Reporting.      The Debtor shall provide to the Cash Collateral

                                                                        15    Lenders and the Committee, without limitation, the following items:
                                                                        16
                                                                                                (i)      Weekly, a cash flow report for all periods since the Petition Date,
                                                                        17
                                                                                                         including a comparison of actual results to the projections set forth
                                                                        18                               in the Budget; and
                                                                        19                      (ii)     Any other information that the Cash Collateral Lenders reasonably
                                                                        20                               request subject to appropriate confidentiality restrictions.
                                                                              The Debtor further agrees to permit representatives from Washington Trust and CHS
                                                                        21
                                                                              to, upon reasonable prior notice, visit any of Debtor’s properties during regular
                                                                        22
                                                                              business hours to review and inspect any of their prepetition collateral together with
                                                                        23
                                                                              any non-privileged books and records related thereto.
                                                                        24
                                                                                                12.      Adequate Protection. The Cash Collateral Parties are entitled,
                                                                        25
                                                                              pursuant to sections 361, 362(d) and 363(e) of the Bankruptcy Code, to adequate
                                                                        26
                                                                              protection of their respective interests in the Debtor’s property, for and equal in
                                                                        27
                                                                              amount to the aggregate diminution in the value of the Cash Collateral Parties’
                                                                        28
                                                                              FNAL ORDER AUTHORIZING DEBTOR EASTERDAY RANCHES, INC. TO USE CASH
                                                                              COLLATERAL AND GRANTING ADEQUATE PROTECTION-84
                                                                              DOCS_SF:105111.6105111.8 20375/002

                                                                            21-00141-WLH11             Doc 425     Filed 03/22/21   Entered 03/22/21 14:55:11   Pg 8 of 51
                                                                        1
                                                                              interests in the Debtor’s property (including cash collateral) with the same validity (or
                                                                         2
                                                                              invalidity), perfection (imperfection or avoidable perfection) and priority (or lack of
                                                                         3
                                                                              priority) as exists as of the Petition Date (the “Diminution in Value”) resulting from
                                                                         4
                                                                              the use, sale or lease by the Debtor (or other decline in value) of the cash collateral
                                                                         5
                                                                              and any other asset of the Debtor that is the subject of existing liens and the
                                                                         6
                                                                              imposition of the automatic stay pursuant to section 362 of the Bankruptcy Code. As
                                                                         7
                                                                              adequate protection, the Cash Collateral Parties are hereby granted the following
                                                                         8
                                                                              (subject to the same priorities that exist as between the Cash Collateral Parties as of
                                                                         9
                                                                              the Petition Date and subject in all cases to the Carve-Out (as defined below)):
                                                                        10

                                                                        11                      (i)      a continuing security interest in and lien on all collateral of the
                                                                                                         Debtor of the same type and nature that exists as of the Petition
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                        12
                                                                                                         Date with the same validity (or invalidity), perfection
                                                                        13                               (imperfection or avoidable perfection) and priority (or lack of
                                        S AN F RANCISCO , C ALIFORNIA
                                             A TTORNEYS A T L AW




                                                                                                         priority) as exists as of the Petition Date, including the proceeds
                                                                        14
                                                                                                         thereof (the “Replacement Lien”),
                                                                        15
                                                                                                (ii)     solely to the extent of any Diminution in Value, an additional and
                                                                        16                               replacement security interest in and lien on all property and assets
                                                                        17                               of the Debtor’s estate (the “Adequate Protection Lien”), provided
                                                                                                         however, that (a) such security interest and lien shall be junior to
                                                                        18                               any existing, valid, senior, enforceable and unavoidable prior
                                                                        19                               perfected security interests and liens, (b) in the event that the
                                                                                                         Debtor obtains postpetition financing in this chapter 11 case, such
                                                                        20                               security interest and lien may be junior to any valid, senior,
                                                                        21                               enforceable security interests and liens granted to the postpetition
                                                                                                         lenders and authorized by this court in connection with such
                                                                        22                               postpetition financing, provided, however, that each of the Cash
                                                                        23                               Collateral Parties and the Committee reserves its right to object to
                                                                                                         such financing or to the granting of any such liens, and (c) such
                                                                        24                               security interest and lien shall not attach to any claims, defenses,
                                                                        25                               causes of action or rights of the Debtor arising under sections
                                                                                                         542-553 of the Bankruptcy Code and applicable state fraudulent
                                                                        26                               transfer law (including all proceeds thereof, the “Avoidance
                                                                        27                               Actions”), and
                                                                        28
                                                                              FNAL ORDER AUTHORIZING DEBTOR EASTERDAY RANCHES, INC. TO USE CASH
                                                                              COLLATERAL AND GRANTING ADEQUATE PROTECTION-84
                                                                              DOCS_SF:105111.6105111.8 20375/002

                                                                            21-00141-WLH11             Doc 425     Filed 03/22/21   Entered 03/22/21 14:55:11   Pg 9 of 51
                                                                        1
                                                                                               (iii)    solely to the extent of any Diminution in Value, to the extent
                                                                         2                              provided by sections 503(b) and 507(b) of the Bankruptcy Code,
                                                                         3                              an allowed superpriority administrative claim in this chapter 11
                                                                                                        case (the “Adequate Protection Claim”), provided however, that
                                                                         4                              (a) the Adequate Protection Claim shall not be payable from
                                                                         5                              Avoidance Actions and (b) in the event that the Debtor obtains
                                                                                                        postpetition financing in this chapter 11 case, such administrative
                                                                         6                              claim, if any, may be junior to the administrative claim granted to
                                                                         7                              such postpetition lenders and authorized by this court in
                                                                                                        connection with such postpetition financing.
                                                                         8
                                                                             The Replacement Lien and any Adequate Protection Lien will be deemed to be
                                                                         9
                                                                             perfected automatically upon entry of this Order, without the necessity of filing any
                                                                        10
                                                                             UCC-1 financing statement, state or federal notice, mortgage, or similar instrument or
                                                                        11
                                                                             document in any state or public record or office and without the necessity of taking
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                        12
                                                                             possession or control of any collateral.
                                                                        13
                                        S AN F RANCISCO , C ALIFORNIA




                                                                                               13.      Payments Under BudgetCarve-Out. The “Carve-Out” for purposes
                                             A TTORNEYS A T L AW




                                                                        14
                                                                             herein means (x) professional fees and disbursements incurred by professional
                                                                        15
                                                                             persons employed by the Debtor or the Committee (including any expenses of the
                                                                        16
                                                                             members of the Committee) (collectively, “Professional Fees”), if any set forth in the
                                                                        17
                                                                             Budget, and (ywhenever allowed, up to the amounts incurred through the date of a
                                                                        18
                                                                             Trigger Event (as defined below), (y) the aggregate sum of $250,000 on account of
                                                                        19
                                                                             Professional Fees incurred from and after the occurrence of a Trigger Event, and (z)
                                                                        20
                                                                             fees and charges assessed against the estate under 28 U.S.C. § 1930 and any fees
                                                                        21
                                                                             payable to the clerk of the court (collectively, “U.S. Trustee Costs”) may be paid to
                                                                        22
                                                                             the extent authorized in the Budget and permitted by this court. The “Trigger Event”
                                                                        23
                                                                             for purposes herein means the delivery of a written notice to the Debtor’s counsel and
                                                                        24
                                                                             the Committee’s counsel by a Cash Collateral Lender of the occurrence of an Event of
                                                                        25
                                                                             Default under this Final Order.
                                                                        26
                                                                                               14.      Funding of Segregated Account. The amounts set forth in the
                                                                        27
                                                                             Budget, if any, for the payment of Professional Fees and U.S. Trustee Costs shallmay
                                                                        28
                                                                             FNAL ORDER AUTHORIZING DEBTOR EASTERDAY RANCHES, INC. TO USE CASH
                                                                             COLLATERAL AND GRANTING ADEQUATE PROTECTION-84
                                                                             DOCS_SF:105111.6105111.8 20375/002

                                                                         21-00141-WLH11           Doc 425         Filed 03/22/21   Entered 03/22/21 14:55:11   Pg 10 of 51
                                                                        1
                                                                             be deposited by the Debtor, at the times identified in the Budget, into a trust account
                                                                         2
                                                                             of the Debtor’s general bankruptcy counsel or other segregated account (“Segregated
                                                                         3
                                                                             Account”) for the exclusiveintended purpose of subsequently paying such amounts on
                                                                         4
                                                                             the later of (x) the due date, or (y) the date of their allowance by this court (or when
                                                                         5
                                                                             otherwise authorized to be paid pursuant to a customary order of this court pursuant
                                                                         6
                                                                             to section 331 of the Bankruptcy Code). The Replacement Lien, Adequate Protection
                                                                         7
                                                                             Lien, and Adequate Protection Claim shall be subject and subordinate to the
                                                                         8
                                                                             Carve-Out and all amounts deposited in the Segregated Account for the payment of
                                                                         9
                                                                             Professional Fees.
                                                                        10
                                                                                               15.        Binding Effect; Successors and Assigns. The provisions of this
                                                                        11
                                                                             Final Order, including all findings herein, shall be binding upon all parties in interest
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                        12
                                                                             in the chapter 11 case, including, without limitation, the Cash Collateral Parties, the
                                                                        13
                                        S AN F RANCISCO , C ALIFORNIA




                                                                             Committee, and the Debtor, and their respective successors and assigns (including
                                             A TTORNEYS A T L AW




                                                                        14
                                                                             any chapter 7 or chapter 11 trustee hereinafter appointed or elected for the Debtor’s
                                                                        15
                                                                             estate) and shall inure to the benefit of the Cash Collateral Parties, the Committee,
                                                                        16
                                                                             and the Debtor, and their respective successors and assigns.
                                                                        17
                                                                                               16.      Reservation of Rights. The Debtor reserves all rights to seek other
                                                                        18
                                                                             or additional use of cash collateral or debtor in possession financing on such further
                                                                        19
                                                                             or different terms and conditions as may be approved by this court. Nothing in this
                                                                        20
                                                                             Final Order may be construed as a consent to any such request by any Cash Collateral
                                                                        21
                                                                             Party or the Committee, and the Cash Collateral Parties and the Committee reserve all
                                                                        22
                                                                             rights to object to such requests.
                                                                        23
                                                                                               17.      Effectiveness. Notwithstanding Bankruptcy Rules 4001(a)(3),
                                                                        24
                                                                             6004(h), 6006(d), 7062 or 9024 or any other Bankruptcy Rule, or Rule 62(a) of the
                                                                        25
                                                                             Federal Rules of Civil Procedure, this Final Order shall be immediately effective and
                                                                        26
                                                                             enforceable upon its entry and there shall be no stay of execution of effectiveness of
                                                                        27
                                                                             this Final Order as provided in such Rules.
                                                                        28
                                                                             FNAL ORDER AUTHORIZING DEBTOR EASTERDAY RANCHES, INC. TO USE CASH
                                                                             COLLATERAL AND GRANTING ADEQUATE PROTECTION-84
                                                                             DOCS_SF:105111.6105111.8 20375/002

                                                                         21-00141-WLH11           Doc 425         Filed 03/22/21   Entered 03/22/21 14:55:11   Pg 11 of 51
                                                                        1

                                                                         2
                                                                                                                         //END OF ORDER//
                                                                         3

                                                                         4

                                                                         5

                                                                         6

                                                                         7

                                                                         8

                                                                         9

                                                                        10

                                                                        11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                        12

                                                                        13
                                        S AN F RANCISCO , C ALIFORNIA
                                             A TTORNEYS A T L AW




                                                                        14

                                                                        15

                                                                        16

                                                                        17

                                                                        18

                                                                        19

                                                                        20

                                                                        21

                                                                        22

                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28
                                                                             FNAL ORDER AUTHORIZING DEBTOR EASTERDAY RANCHES, INC. TO USE CASH
                                                                             COLLATERAL AND GRANTING ADEQUATE PROTECTION-84
                                                                             DOCS_SF:105111.6105111.8 20375/002

                                                                         21-00141-WLH11           Doc 425         Filed 03/22/21   Entered 03/22/21 14:55:11   Pg 12 of 51
                                                                        1

                                                                         2   Submitted by:
                                                                         3
                                                                             By _______/s/_________________
                                                                         4   THOMAS A. BUFORD, III (WSBA 52969)
                                                                             BUSH KORNFELD LLP
                                                                         5

                                                                         6   RICHARD M. PACHULSKI (admitted pro hac vice)
                                                                             JEFFREY W. DULBERG (admitted pro hac vice)
                                                                         7   MAXIM B. LITVAK (admitted pro hac vice)
                                                                             PACHULSKI STANG ZIEHL & JONES LLP
                                                                         8
                                                                             Proposed Attorneys for Debtors and Debtors in Possession
                                                                         9

                                                                        10

                                                                        11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                        12

                                                                        13
                                        S AN F RANCISCO , C ALIFORNIA
                                             A TTORNEYS A T L AW




                                                                        14

                                                                        15

                                                                        16

                                                                        17

                                                                        18

                                                                        19

                                                                        20

                                                                        21

                                                                        22

                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28
                                                                             FNAL ORDER AUTHORIZING DEBTOR EASTERDAY RANCHES, INC. TO USE CASH
                                                                             COLLATERAL AND GRANTING ADEQUATE PROTECTION-84
                                                                             DOCS_SF:105111.6105111.8 20375/002

                                                                         21-00141-WLH11           Doc 425         Filed 03/22/21   Entered 03/22/21 14:55:11   Pg 13 of 51
                                                                        1
                                                                                                                               Exhibit 1
                                                                         2
                                                                                                                                   Budget
                                                                         3

                                                                         4

                                                                         5

                                                                         6

                                                                         7

                                                                         8

                                                                         9

                                                                        10

                                                                        11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                        12

                                                                        13
                                        S AN F RANCISCO , C ALIFORNIA
                                             A TTORNEYS A T L AW




                                                                        14

                                                                        15

                                                                        16

                                                                        17

                                                                        18

                                                                        19

                                                                        20

                                                                        21

                                                                        22

                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28


                                                                             DOCS_SF:105111.6105111.8 20375/002

                                                                         21-00141-WLH11           Doc 425         Filed 03/22/21    Entered 03/22/21 14:55:11   Pg 14 of 51
   Document comparison by Workshare 9.5 on Thursday, March 18, 2021 11:17:53
   AM
   Input:
   Document 1 ID       PowerDocs://DOCS_SF/105111/6
                       DOCS_SF-#105111-v6-Easterday_Ranches_-_Final_Cas
   Description
                       h_Collateral_Order
   Document 2 ID       PowerDocs://DOCS_SF/105111/8
                       DOCS_SF-#105111-v8-Easterday_Ranches_-_Final_Cas
   Description
                       h_Collateral_Order
   Rendering set       Standard

   Legend:
   Insertion
   Deletion
   Moved from
   Moved to
   Style change
   Format change
   Moved deletion
   Inserted cell
   Deleted cell
   Moved cell
   Split/Merged cell
   Padding cell

   Statistics:
                       Count
   Insertions                                   23
   Deletions                                    14
   Moved from                                    0
   Moved to                                      0
   Style change                                  0
   Format changed                                0
   Total changes                                37




21-00141-WLH11     Doc 425     Filed 03/22/21   Entered 03/22/21 14:55:11   Pg 15 of 51
                                                                            1

                                                                            2

                                                                            3

                                                                            4

                                                                            5

                                                                            6

                                                                            7

                                                                            8

                                                                            9

                                                                           10

                                                                           11                                UNITED STATES BANKRUPTCY COURT
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                           12                                EASTERN DISTRICT OF WASHINGTON
                                         SAN F RA NCISCO , CAL IFOR NI A




                                                                           13       In re:                                          Chapter 11
                                             ATTOR NE YS A T LAW




                                                                           14       EASTERDAY RANCHES, INC., et al.                 Lead Case No. 21-00141 (WLH)
                                                                           15                                    Debtors. 1
                                                                                                                                    [PROPOSED] FINAL ORDER
                                                                           16                                                       AUTHORIZING DEBTOR
                                                                                                                                    EASTERDAY RANCHES, INC. TO
                                                                           17                                                       USE CASH COLLATERAL AND
                                                                                                                                    GRANTING ADEQUATE
                                                                           18                                                       PROTECTION
                                                                           19

                                                                           20                Upon the motion (the “Motion”)2 of one of the above-captioned debtors and
                                                                           21   debtors in possession, Easterday Ranches, Inc. (the “Debtor”), under sections 361,
                                                                           22   363, and 507 of title 11 of the United States Code (the “Bankruptcy Code”), Rule
                                                                           23   4001 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and
                                                                           24   Rule 4001-3 of the United States Bankruptcy Court Eastern District of Washington
                                                                           25   Local Rules (“LBR”), for interim and final orders authorizing the Debtor to use
                                                                           26

                                                                           27
                                                                                1
                                                                                  The Debtors along with their case numbers are as follows: Easterday Ranches, Inc.
                                                                                (21-00141) and Easterday Farms, a Washington general partnership (21-00176).
                                                                           28   2
                                                                                  Capitalized terms not defined herein shall have the meanings set forth in the Motion.
                                                                                FINAL ORDER AUTHORIZING DEBTOR EASTERDAY RANCHES, INC. TO USE CASH
                                                                                COLLATERAL AND GRANTING ADEQUATE PROTECTION
                                                                                DOCS_SF:105111.8 20375/002
                                                                                                                                                      EXHIBIT B
                                                                            21-00141-WLH11           Doc 425    Filed 03/22/21   Entered 03/22/21 14:55:11   Pg 16 of 51
                                                                            1   cash collateral in which Washington Trust Bank (“Washington Trust”), CHS Capital,
                                                                            2   LLC (“CHS”), Prudential Insurance Company of America (“Prudential”), Equitable
                                                                            3   Financial Life Insurance Company f/k/a AXA Equitable Life Insurance Company
                                                                            4   (“Equitable Financial”) (Washington Trust, CHS, Prudential, and Equitable Financial,
                                                                            5   collectively the “Cash Collateral Lenders”), Weyns Farms, LLC (“Weyns Farms”),
                                                                            6   Sunray Farms, LLC (“Sunray Farms”), J.R. Simplot Company (“Simplot”), and Brad
                                                                            7   Curtis (Weyns Farms, Sunray Farms, Simplot, and Brad Curtis, together with the Cash
                                                                            8   Collateral Lenders, together the “Cash Collateral Parties”), may assert an interest,
                                                                            9   including any funds to be advanced by Tyson Fresh Meats, Inc. (“Tyson”) to the
                                                                           10   Debtor, and granting adequate protection.
                                                                           11            The Debtor has served notice of the Motion as is appropriate under the
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                           12   circumstances, as required under sections 102(1) and 363 of the Bankruptcy Code,
                                         SAN F RA NCISCO , CAL IFOR NI A




                                                                           13   Bankruptcy Rule 4001(b), and LBR 4001-3. The Office of U.S. Trustee has appointed
                                             ATTOR NE YS A T LAW




                                                                           14   the Official Committee of Unsecured Creditors (the “Committee”) in the Debtor’s
                                                                           15   case.
                                                                           16            An emergency interim hearing on the Motion having been held by this court on
                                                                           17   February 3, 2021 and an interim order having been entered on February 3, 2021 [ECF
                                                                           18   No. 56]. A final hearing on the Motion having been held on March 23, 2021. Upon
                                                                           19   the record made by the Debtor at such final hearing, after considering the Motion and
                                                                           20   the arguments and evidence presented, and after due deliberation and consideration
                                                                           21   and sufficient cause appearing therefor,
                                                                           22            IT IS HEREBY FOUND, DETERMINED, ORDERED AND ADJUDGED
                                                                           23   that:
                                                                           24                     1.         Disposition. The Motion [ECF No. 12] is granted on a final basis
                                                                           25   on the terms set forth herein. Any objections to the relief sought in the Motion, and
                                                                           26   any reservations of rights with respect to such relief, that have not been previously
                                                                           27   resolved or withdrawn are overruled on the merits. This Final Order shall be valid,
                                                                           28
                                                                                FNAL ORDER AUTHORIZING DEBTOR EASTERDAY RANCHES, INC. TO USE CASH
                                                                                COLLATERAL AND GRANTING ADEQUATE PROTECTION-2
                                                                                DOCS_SF:105111.8 20375/002

                                                                            21-00141-WLH11             Doc 425     Filed 03/22/21   Entered 03/22/21 14:55:11   Pg 17 of 51
                                                                            1   binding, and enforceable on all parties in interest and fully effective immediately upon
                                                                            2   entry.
                                                                            3                     2.         Jurisdiction and Venue. This court has jurisdiction over this matter
                                                                            4   pursuant to 28 U.S.C. §§ 157 and 1334, and venue is proper. This matter is a core
                                                                            5   proceeding within the meaning of 28 U.S.C. § 157(b)(2).
                                                                            6                     3.         No Waivers. The Debtor makes no representation, warranty,
                                                                            7   acknowledgement or admission regarding whether it has (or does not have) any
                                                                            8   defenses, setoffs, counterclaims or recoupments that could be asserted against the
                                                                            9   Cash Collateral Parties and the Debtor reserves all rights, claims and defenses with
                                                                           10   respect thereto. In addition, the Debtor make no representation, warranty,
                                                                           11   acknowledgement or admission with respect to the enforceability, perfection, priority,
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                           12   avoidability or validity of the Cash Collateral Parties’ respective security interests in
                                         SAN F RA NCISCO , CAL IFOR NI A




                                                                           13   the Debtor’s assets, including cash collateral.
                                             ATTOR NE YS A T LAW




                                                                           14                     4.         Cause Shown. Good cause has been shown for the entry of this
                                                                           15   Final Order.
                                                                           16                     5.         Business Justification. The Debtor has a critical need to use cash
                                                                           17   collateral, including funds advanced by Tyson, in order to permit, among other things,
                                                                           18   preservation and maintenance of the Debtor’s cattle and other assets. The Debtor’s
                                                                           19   access to sufficient working capital and liquidity through the use of cash collateral is
                                                                           20   vital to maximizing the value of the Debtor’s estate.
                                                                           21                     6.         Fair and Reasonable Terms. Based on the record presented to this
                                                                           22   court at the final hearing, the terms of use of the cash collateral are fair and reasonable
                                                                           23   and reflect the Debtor’s exercise of prudent business judgment consistent with its
                                                                           24   fiduciary duties.
                                                                           25                     7.         Authorization to Use Cash Collateral. Subject to the terms of this
                                                                           26   Final Order, the Debtor is hereby authorized to use cash collateral, including any
                                                                           27   funds to be advanced by Tyson to the Debtor, from the date hereof through the earliest
                                                                           28
                                                                                FNAL ORDER AUTHORIZING DEBTOR EASTERDAY RANCHES, INC. TO USE CASH
                                                                                COLLATERAL AND GRANTING ADEQUATE PROTECTION-3
                                                                                DOCS_SF:105111.8 20375/002

                                                                            21-00141-WLH11             Doc 425     Filed 03/22/21   Entered 03/22/21 14:55:11   Pg 18 of 51
                                                                            1   of: (i) November 14, 2021; (ii) the effective date of a confirmed plan of
                                                                            2   reorganization in this chapter 11 case, (iii) the closing of a sale of substantially all
                                                                            3   assets of the Debtor; and (iv) the date of a material breach by the Debtor under this
                                                                            4   Final Order (the “Budget Period”), or such other date as the Debtor, Washington
                                                                            5   Trust, and CHS may agree to in writing when, as and to the extent permitted under the
                                                                            6   budget attached hereto as Exhibit 1, or when, as and to the extent permitted by such
                                                                            7   other budget as the Debtor, Washington Trust, and CHS may agree to in writing from
                                                                            8   time to time (the “Budget”), provided that any such other budget shall be provided, at
                                                                            9   least three (3) business days before going into effect, to the other Cash Collateral
                                                                           10   Parties and the Committee.
                                                                           11                     8.         Disbursements Subject to Budget. The Debtor is only authorized
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                           12   to use cash collateral during the Budget Period in a manner consistent with the
                                         SAN F RA NCISCO , CAL IFOR NI A




                                                                           13   Budget; provided that, disbursements may occur earlier or later than the dates
                                             ATTOR NE YS A T LAW




                                                                           14   forecasted in the Budget so long as such disbursements occur during the Budget
                                                                           15   Period, including to fund or reserve amounts necessary to pay professional fees
                                                                           16   accrued to the extent set forth in the Budget.
                                                                           17                     9.         Events of Default. The following shall constitute Events of Default
                                                                           18   under this Final Order:
                                                                           19                     (i)        Failure to abide by any material term, covenant or condition
                                                                           20                                approved by or incorporated into this Final Order;
                                                                           21                     (ii)       Termination of the automatic stay with respect to any cash
                                                                           22
                                                                                                             collateral;

                                                                           23                     (iii)      Absent the prior written approval of Washington Trust and CHS,
                                                                                                             disbursements by the Debtor for “Operating Disbursements” on an
                                                                           24                                aggregate basis during the Budget Period may deviate up to 20%
                                                                           25                                from the amounts specified in the Budget for each month;
                                                                           26                     (iv)       The Debtor fails to maintain adequate insurance covering the
                                                                           27
                                                                                                             collateral;

                                                                           28
                                                                                FNAL ORDER AUTHORIZING DEBTOR EASTERDAY RANCHES, INC. TO USE CASH
                                                                                COLLATERAL AND GRANTING ADEQUATE PROTECTION-4
                                                                                DOCS_SF:105111.8 20375/002

                                                                            21-00141-WLH11              Doc 425    Filed 03/22/21   Entered 03/22/21 14:55:11   Pg 19 of 51
                                                                            1                     (v)        Any of the collateral is converted by the Debtor, lost or stolen in any
                                                                            2                                material amount due to a failure on the part of the Debtor to take
                                                                                                             reasonable precautions to protect the collateral from loss or waste,
                                                                            3                                or not accounted for by the Debtor;
                                                                            4
                                                                                                  (vi)       The Debtor fails to timely deliver any reports required hereunder;
                                                                            5
                                                                                                  (vii) Entry of an order converting the Debtor’s case to a proceeding under
                                                                            6                           Chapter 7; and
                                                                            7
                                                                                                  (viii) Entry of an order dismissing Debtor’s Chapter 11 Case.
                                                                            8                     10.        Remedies Upon Default. Upon the occurrence of an Event of
                                                                            9   Default, any Cash Collateral Party may immediately, without notice or demand
                                                                           10   withdraw its consent for the use of cash collateral. Nothing in this Order limits or
                                                                           11   otherwise impairs the ability of any Cash Collateral Party to seek relief from the
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                           12   automatic stay or other relief from the Court.
                                         SAN F RA NCISCO , CAL IFOR NI A




                                                                           13
                                                                                                  11.        Reporting. The Debtor shall provide to the Cash Collateral Lenders
                                             ATTOR NE YS A T LAW




                                                                           14
                                                                                and the Committee, without limitation, the following items:
                                                                           15

                                                                           16
                                                                                                  (i)        Weekly, a cash flow report for all periods since the Petition Date,
                                                                                                             including a comparison of actual results to the projections set forth
                                                                           17                                in the Budget; and
                                                                           18
                                                                                                  (ii)       Any other information that the Cash Collateral Lenders reasonably
                                                                           19                                request subject to appropriate confidentiality restrictions.
                                                                           20   The Debtor further agrees to permit representatives from Washington Trust and CHS
                                                                           21   to, upon reasonable prior notice, visit any of Debtor’s properties during regular
                                                                           22   business hours to review and inspect any of their prepetition collateral together with
                                                                           23   any non-privileged books and records related thereto.
                                                                           24                     12.        Adequate Protection. The Cash Collateral Parties are entitled,
                                                                           25   pursuant to sections 361, 362(d) and 363(e) of the Bankruptcy Code, to adequate
                                                                           26   protection of their respective interests in the Debtor’s property, for and equal in
                                                                           27   amount to the aggregate diminution in the value of the Cash Collateral Parties’
                                                                           28
                                                                                FNAL ORDER AUTHORIZING DEBTOR EASTERDAY RANCHES, INC. TO USE CASH
                                                                                COLLATERAL AND GRANTING ADEQUATE PROTECTION-5
                                                                                DOCS_SF:105111.8 20375/002

                                                                            21-00141-WLH11              Doc 425    Filed 03/22/21   Entered 03/22/21 14:55:11     Pg 20 of 51
                                                                            1   interests in the Debtor’s property (including cash collateral) with the same validity (or
                                                                            2   invalidity), perfection (imperfection or avoidable perfection) and priority (or lack of
                                                                            3   priority) as exists as of the Petition Date (the “Diminution in Value”) resulting from
                                                                            4   the use, sale or lease by the Debtor (or other decline in value) of the cash collateral
                                                                            5   and any other asset of the Debtor that is the subject of existing liens and the
                                                                            6   imposition of the automatic stay pursuant to section 362 of the Bankruptcy Code. As
                                                                            7   adequate protection, the Cash Collateral Parties are hereby granted the following
                                                                            8   (subject to the same priorities that exist as between the Cash Collateral Parties as of
                                                                            9   the Petition Date and subject in all cases to the Carve-Out (as defined below)):
                                                                           10                     (i)        a continuing security interest in and lien on all collateral of the
                                                                           11                                Debtor of the same type and nature that exists as of the Petition
                                                                                                             Date with the same validity (or invalidity), perfection
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                           12                                (imperfection or avoidable perfection) and priority (or lack of
                                         SAN F RA NCISCO , CAL IFOR NI A




                                                                           13                                priority) as exists as of the Petition Date, including the proceeds
                                             ATTOR NE YS A T LAW




                                                                                                             thereof (the “Replacement Lien”),
                                                                           14

                                                                           15
                                                                                                  (ii)       solely to the extent of any Diminution in Value, an additional and
                                                                                                             replacement security interest in and lien on all property and assets
                                                                           16                                of the Debtor’s estate (the “Adequate Protection Lien”), provided
                                                                           17
                                                                                                             however, that (a) such security interest and lien shall be junior to
                                                                                                             any existing, valid, senior, enforceable and unavoidable prior
                                                                           18                                perfected security interests and liens, (b) in the event that the
                                                                           19
                                                                                                             Debtor obtains postpetition financing in this chapter 11 case, such
                                                                                                             security interest and lien may be junior to any valid, senior,
                                                                           20                                enforceable security interests and liens granted to the postpetition
                                                                           21                                lenders and authorized by this court in connection with such
                                                                                                             postpetition financing, provided, however, that each of the Cash
                                                                           22                                Collateral Parties and the Committee reserves its right to object to
                                                                           23                                such financing or to the granting of any such liens, and (c) such
                                                                                                             security interest and lien shall not attach to any claims, defenses,
                                                                           24                                causes of action or rights of the Debtor arising under sections 542-
                                                                           25                                553 of the Bankruptcy Code and applicable state fraudulent
                                                                                                             transfer law (including all proceeds thereof, the “Avoidance
                                                                           26                                Actions”), and
                                                                           27
                                                                                                  (iii)      solely to the extent of any Diminution in Value, to the extent
                                                                           28                                provided by sections 503(b) and 507(b) of the Bankruptcy Code,
                                                                                FNAL ORDER AUTHORIZING DEBTOR EASTERDAY RANCHES, INC. TO USE CASH
                                                                                COLLATERAL AND GRANTING ADEQUATE PROTECTION-6
                                                                                DOCS_SF:105111.8 20375/002

                                                                            21-00141-WLH11              Doc 425    Filed 03/22/21   Entered 03/22/21 14:55:11     Pg 21 of 51
                                                                            1                                an allowed superpriority administrative claim in this chapter 11
                                                                            2                                case (the “Adequate Protection Claim”), provided however, that (a)
                                                                                                             the Adequate Protection Claim shall not be payable from
                                                                            3                                Avoidance Actions and (b) in the event that the Debtor obtains
                                                                            4                                postpetition financing in this chapter 11 case, such administrative
                                                                                                             claim, if any, may be junior to the administrative claim granted to
                                                                            5                                such postpetition lenders and authorized by this court in
                                                                            6                                connection with such postpetition financing.

                                                                            7   The Replacement Lien and any Adequate Protection Lien will be deemed to be
                                                                            8   perfected automatically upon entry of this Order, without the necessity of filing any
                                                                            9   UCC-1 financing statement, state or federal notice, mortgage, or similar instrument or
                                                                           10   document in any state or public record or office and without the necessity of taking
                                                                           11   possession or control of any collateral.
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                           12                     13.        Carve-Out. The “Carve-Out” for purposes herein means (x)
                                         SAN F RA NCISCO , CAL IFOR NI A




                                                                           13   professional fees and disbursements incurred by professional persons employed by the
                                             ATTOR NE YS A T LAW




                                                                           14   Debtor or the Committee (including any expenses of the members of the Committee)
                                                                           15   (collectively, “Professional Fees”), whenever allowed, up to the amounts incurred
                                                                           16   through the date of a Trigger Event (as defined below), (y) the aggregate sum of
                                                                           17   $250,000 on account of Professional Fees incurred from and after the occurrence of a
                                                                           18   Trigger Event, and (z) fees and charges assessed against the estate under 28 U.S.C. §
                                                                           19   1930 and any fees payable to the clerk of the court. The “Trigger Event” for purposes
                                                                           20   herein means the delivery of a written notice to the Debtor’s counsel and the
                                                                           21   Committee’s counsel by a Cash Collateral Lender of the occurrence of an Event of
                                                                           22   Default under this Final Order.
                                                                           23                     14.        Funding of Segregated Account. The amounts set forth in the
                                                                           24   Budget for the payment of Professional Fees may be deposited by the Debtor, at the
                                                                           25   times identified in the Budget, into a trust account of the Debtor’s general bankruptcy
                                                                           26   counsel or other segregated account (“Segregated Account”) for the intended purpose
                                                                           27   of subsequently paying such amounts on the later of (x) the due date, or (y) the date of
                                                                           28
                                                                                FNAL ORDER AUTHORIZING DEBTOR EASTERDAY RANCHES, INC. TO USE CASH
                                                                                COLLATERAL AND GRANTING ADEQUATE PROTECTION-7
                                                                                DOCS_SF:105111.8 20375/002

                                                                            21-00141-WLH11           Doc 425       Filed 03/22/21   Entered 03/22/21 14:55:11   Pg 22 of 51
                                                                            1   their allowance by this court (or when otherwise authorized to be paid pursuant to a
                                                                            2   customary order of this court pursuant to section 331 of the Bankruptcy Code). The
                                                                            3   Replacement Lien, Adequate Protection Lien, and Adequate Protection Claim shall be
                                                                            4   subject and subordinate to the Carve-Out and all amounts deposited in the Segregated
                                                                            5   Account for the payment of Professional Fees.
                                                                            6                     15.         Binding Effect; Successors and Assigns. The provisions of this
                                                                            7   Final Order, including all findings herein, shall be binding upon all parties in interest
                                                                            8   in the chapter 11 case, including, without limitation, the Cash Collateral Parties, the
                                                                            9   Committee, and the Debtor, and their respective successors and assigns (including any
                                                                           10   chapter 7 or chapter 11 trustee hereinafter appointed or elected for the Debtor’s estate)
                                                                           11   and shall inure to the benefit of the Cash Collateral Parties, the Committee, and the
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                           12   Debtor, and their respective successors and assigns.
                                         SAN F RA NCISCO , CAL IFOR NI A




                                                                           13                     16.        Reservation of Rights. The Debtor reserves all rights to seek other
                                             ATTOR NE YS A T LAW




                                                                           14   or additional use of cash collateral or debtor in possession financing on such further or
                                                                           15   different terms and conditions as may be approved by this court. Nothing in this Final
                                                                           16   Order may be construed as a consent to any such request by any Cash Collateral Party
                                                                           17   or the Committee, and the Cash Collateral Parties and the Committee reserve all rights
                                                                           18   to object to such requests.
                                                                           19                     17.        Effectiveness. Notwithstanding Bankruptcy Rules 4001(a)(3),
                                                                           20   6004(h), 6006(d), 7062 or 9024 or any other Bankruptcy Rule, or Rule 62(a) of the
                                                                           21   Federal Rules of Civil Procedure, this Final Order shall be immediately effective and
                                                                           22   enforceable upon its entry and there shall be no stay of execution of effectiveness of
                                                                           23   this Final Order as provided in such Rules.
                                                                           24

                                                                           25                                             //END OF ORDER//
                                                                           26

                                                                           27

                                                                           28
                                                                                FNAL ORDER AUTHORIZING DEBTOR EASTERDAY RANCHES, INC. TO USE CASH
                                                                                COLLATERAL AND GRANTING ADEQUATE PROTECTION-8
                                                                                DOCS_SF:105111.8 20375/002

                                                                            21-00141-WLH11           Doc 425       Filed 03/22/21   Entered 03/22/21 14:55:11   Pg 23 of 51
                                                                            1   Submitted by:
                                                                            2
                                                                                By _______/s/_________________
                                                                            3   THOMAS A. BUFORD, III (WSBA 52969)
                                                                                BUSH KORNFELD LLP
                                                                            4

                                                                            5   RICHARD M. PACHULSKI (admitted pro hac vice)
                                                                                JEFFREY W. DULBERG (admitted pro hac vice)
                                                                            6   MAXIM B. LITVAK (admitted pro hac vice)
                                                                                PACHULSKI STANG ZIEHL & JONES LLP
                                                                            7
                                                                                Attorneys for Debtors and Debtors in Possession
                                                                            8

                                                                            9

                                                                           10

                                                                           11
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                           12
                                         SAN F RA NCISCO , CAL IFOR NI A




                                                                           13
                                             ATTOR NE YS A T LAW




                                                                           14

                                                                           15

                                                                           16

                                                                           17

                                                                           18

                                                                           19

                                                                           20

                                                                           21

                                                                           22

                                                                           23

                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28
                                                                                FNAL ORDER AUTHORIZING DEBTOR EASTERDAY RANCHES, INC. TO USE CASH
                                                                                COLLATERAL AND GRANTING ADEQUATE PROTECTION-9
                                                                                DOCS_SF:105111.8 20375/002

                                                                            21-00141-WLH11           Doc 425   Filed 03/22/21   Entered 03/22/21 14:55:11   Pg 24 of 51
                                                                            1                                               Exhibit 1
                                                                            2                                                   Budget
                                                                            3

                                                                            4

                                                                            5

                                                                            6

                                                                            7

                                                                            8

                                                                            9

                                                                           10

                                                                           11
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                           12
                                         SAN F RA NCISCO , CAL IFOR NI A




                                                                           13
                                             ATTOR NE YS A T LAW




                                                                           14

                                                                           15

                                                                           16

                                                                           17

                                                                           18

                                                                           19

                                                                           20

                                                                           21

                                                                           22

                                                                           23

                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28


                                                                                DOCS_SF:105111.8 20375/002

                                                                            21-00141-WLH11           Doc 425   Filed 03/22/21    Entered 03/22/21 14:55:11   Pg 25 of 51
                                                                  Easterday Ranches
                                                                Cash Collateral Budget
                                                                3/1/2021 - 6/30/2021


                                                Projected       Projected       Projected     Projected       Projected       Projected     Projected     Projected    Projected
                                    Period #:       1               2               3             4               5               6             7             8          1-8
($000s)                        Period Ending:   3/15/21         3/31/21         4/15/21       4/30/21         5/15/21         5/31/21       6/15/21       6/30/21       Total
Receipts
   Tyson Advances                               $ 1,860         $ 2,156         $ 1,698       $ 1,377         $ 1,067         $    712      $    424      $    239     $ 9,534

Operating Disbursements
   Feed - 3rd Party (paid/consumed)                   519             501             403           326             235            171              94          57          2,307
   Feed - Farms (paid/consumed)                     1,227           1,184             952           770             556            403           223           135          5,450
   Salaries, Wages & Benefits                         191             187             148           122                86             64            35          21            853
   Maintenance                                           74              61              58            40              34             21            13           7            307
   Freight                                               72              59              56            39              33             20            13           7            299
   Fuel/Propane                                          58              49              45            32              26             17            11           6            242
   Repairs                                               57              48              44            31              26             16            10           5            236
   Supplies                                              22              21              17            13              10              7             4           2             97
   North Feedlot Rent                                  -               -               -             -                 87           -               46           6            140
   Utilities & Deposits                                -                 22            -               14            -                 7          -              3             46
   Other Miscellaneous                                   18              28              14            18               8             10             3           3            103
      Total Operating Disbursements                 2,238           2,160           1,738         1,404           1,102            735           453           253         10,081

Restructuring Disbursements
   Professional Fees - Debtor                          -                   67          67                67              67            67            67         67           470
   Professional Fees - Committee                       -                   19          19                19              19            19            19         19           130
   US Trustee & Misc. Reserve                              24          -               42            -               -             -             -              72           138
      Total Restructuring Disbursements                    24              86         128                86              86            86            86        157           738

Net Cash Flow                                   $    (402) $           (89) $        (167) $       (112) $         (121) $        (109) $       (114) $       (171)    $ (1,286)

Tyson Cash Roll-Forward
    Tyson Cash Beginning Balance                $ 1,206 $     828 $    824 $    785 $    758 $                                     723 $         700 $         672     $ 1,206
    Tyson Advances                                 1,860    2,156    1,698    1,377    1,067                                       712           424           239         9,534
    Tyson Bills                                   (2,238)  (2,160)  (1,738)  (1,404)  (1,102)                                     (735)         (453)         (253)      (10,081)
    Restructuring Draws                               -        -        -        -        -                                         -             -             -             -
      Tyson Cash Ending Balance                 $    828 $    824 $    785 $    758 $    723 $                                     700 $         672 $         658     $     658

Ranches Cash Roll-Forward
   Ranches Beginning Cash                       $     706       $     528       $     515     $     385       $     336       $    299      $    218      $    152     $     706
   Ranches Receipts                                   107             103              83            67              48             35            19            12           473
   Non-Reimbursed Expenses
     D&O Insurance                                   (200)             -               -             -               -              -             -             -          (200)
     Independent Directors Fees                       (60)             (30)            -             (30)            -              (30)          -             -          (150)
     Professional Fees - Debtor                        -               (67)            (67)          (67)            (67)           (67)          (67)          (67)       (470)
     Professional Fees - Committee                     -               (19)            (19)          (19)            (19)           (19)          (19)          (19)       (130)
     US Trustee Fees                                   (24)            -               (42)          -               -              -             -             (72)       (138)
     Property Taxes                                    -               -               (85)          -               -              -             -             -            (85)
        Total Non-Reimbursed Expenses                (284)           (116)           (213)         (116)             (86)         (116)           (86)        (157)      (1,173)
     Ranches Ending Cash                        $     528 $           515 $           385 $         336 $           299 $          218 $         152 $            6    $       6




21-00141-WLH11                     Doc 425             Filed 03/22/21                         Entered 03/22/21 14:55:11                                       Pg 26 of 51
 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF WASHINGTON
 8
      In re                                                   Chapter 11
 9

10    EASTERDAY RANCHES, INC., et al.                         Lead Case No. 21-00141-11
                                                              Jointly Administered
11
                                           Debtors.1
12                                             [PROPOSED] FINAL ORDER
13
                                               AUTHORIZING DEBTOR
                                               EASTERDAY FARMS TO USE
14                                             CASH COLLATERAL AND
15
                                               GRANTING ADEQUATE
                                               PROTECTION
16             Upon the motion (the “Motion”) of above-captioned debtor and debtor in
                                             2


17    possession, Easterday Farms, a Washington general partnership (the “Debtor”), under
18    sections 361, 363, and 507 of title 11 of the United States Code (the “Bankruptcy
19    Code”), Rule 4001 of the Federal Rules of Bankruptcy Procedure (the
20    “Bankruptcy Rules”), and Rule 4001-3 of the United States Bankruptcy Court
21    Eastern District of Washington Local Rules (“LBR”), for interim and final orders
22    authorizing the Debtor to use cash collateral in which Washington Trust Bank
23    1
        The Debtors along with their case numbers are as follows: Easterday Ranches, Inc.,
24      (21-00141) and Easterday Farms, a Washington general partnership (21-00176).
      2
         Capitalized terms not defined herein shall have the meanings set forth in the Motion.
25

26
      FINAL ORDER AUTHORIZING DEBTOR
      EASTERDAY FARMS TO USE CASH
      COLLATERAL AND GRANTING ADEQUATE                                           B USH K ORNFELD           LLP
                                                                                         LAW OFFICES
      PROTECTION – Page 1                                                           601 Union St., Suite 5000

                                                             EXHIBIT C
                                                                                 Seattle, Washington 98101-2373
                                                                                    Telephone (206) 292-2110
      DOCS_SF:105118.3105118.5 20375/003                                            Facsimile (206) 292-2104

     21-00141-WLH11           Doc 425       Filed 03/22/21   Entered 03/22/21 14:55:11       Pg 27 of 51
 1      (“Washington Trust”), CHS Capital, LLC (“CHS”), Prudential Insurance Company
 2      of America (“Prudential”), Equitable Financial Life Insurance Company f/k/a AXA
 3      Equitable Life Insurance Company (“Equitable Financial”), LTM Investments LLC
 4      (“LTM Investments”) (Washington Trust, CHS, Prudential, Equitable Financial and
 5      LTM Investments, collectively the “Cash Collateral Lenders”), J.R. Simplot Company
 6      (“Simplot”), Weyns Farms, LLC (“Weyns Farms”), and Sunray Farms, LLC (“Sunray
 7      Farms”) (Simplot, Weyns Farms, and Sunray Farms, together with the Cash Collateral
 8      Lenders, the “Cash Collateral Parties”) may assert an interest and granting adequate
 9      protection.
10               The Debtor has served notice of the Motion as is appropriate under the
11      circumstances, as required under sections 102(1) and 363 of the Bankruptcy Code,
12      Bankruptcy Rule 4001(b), and LBR 4001-3.                       The Office of U.S. Trustee has
13      appointed the Official Committee of Unsecured Creditors (the “Committee”) in the
14      Debtor’s case.
15               An emergency interim hearing on the Motion having been held by this court on
16      February 11, 2021 and an interim order having been entered on February 12, 2021
17      [ECF No. 142]. A final hearing on the Motion having been held on March 8,23,
18      2021. Upon the record made by the Debtor at such final hearing, after considering
19      the Motion and the arguments and evidence presented, and after due deliberation and
20      consideration and sufficient cause appearing therefor,
21
                 IT IS HEREBY FOUND, DETERMINED, ORDERED AND ADJUDGED
22
        that:
23
                          1.       Disposition. The Motion [ECF No. 91] is granted on a final basis
24
        on the terms set forth herein. Any objections to the relief sought in the Motion, and
25
        any reservations of rights with respect to such relief, that have not been previously
26
        FINAL ORDER AUTHORIZING DEBTOR
        EASTERDAY FARMS TO USE CASH COLLATERAL
        AND GRANTING ADEQUATE PROTECTION – Page 2                                  B USH K ORNFELD            LLP
                                                                                            LAW OFFICES
                                                                                       601 Union St., Suite 5000
                                                                                    Seattle, Washington 98101-2373
                                                                                       Telephone (206) 292-2110
        DOCS_SF:105118.3105118.5 20375/003                                             Facsimile (206) 292-2104

     21-00141-WLH11            Doc 425       Filed 03/22/21   Entered 03/22/21 14:55:11     Pg 28 of 51
 1      resolved or withdrawn are overruled on the merits. This Final Order shall be valid,
 2      binding, and enforceable on all parties in interest and fully effective immediately
 3      upon entry.
 4                        2.       Jurisdiction and Venue.         This court has jurisdiction over this
 5      matter pursuant to 28 U.S.C. §§ 157 and 1334, and venue is proper. This matter is a
 6      core proceeding within the meaning of 28 U.S.C. § 157(b)(2).
 7                        3.       No Waivers.         The Debtor makes no representation, warranty,
 8      acknowledgement or admission regarding whether it has (or does not have) any
 9      defenses, setoffs, counterclaims or recoupments that could be asserted against the
10      Cash Collateral Parties, and the Debtor reserves all rights, claims and defenses with
11      respect thereto.            In addition, the Debtor make no representation, warranty,
12      acknowledgement or admission with respect to the enforceability, perfection, priority,
13      avoidability or validity of the security interests of the Cash Collateral Parties in the
14      Debtor’s assets, including cash collateral.
15                        4.       Cause Shown. Good cause has been shown for the entry of this
16      Final Order.
17                        5.       Business Justification. The Debtor has a critical need to use cash
18      collateral, in order to permit, among other things, preservation and maintenance of the
19      Debtor’s business operation and assets. The Debtor’s access to sufficient working
20      capital and liquidity through the use of cash collateral is vital to maximizing the value
21      of the Debtor’s estate.
22                        6.       Fair and Reasonable Terms. Based on the record presented to this
23      court at the final hearing, the terms of use of the cash collateral are fair and
24      reasonable and reflect the Debtor’s exercise of prudent business judgment consistent
25      with its fiduciary duties.
26
        FINAL ORDER AUTHORIZING DEBTOR
        EASTERDAY FARMS TO USE CASH COLLATERAL
        AND GRANTING ADEQUATE PROTECTION – Page 3                                  B USH K ORNFELD            LLP
                                                                                            LAW OFFICES
                                                                                       601 Union St., Suite 5000
                                                                                    Seattle, Washington 98101-2373
                                                                                       Telephone (206) 292-2110
        DOCS_SF:105118.3105118.5 20375/003                                             Facsimile (206) 292-2104

     21-00141-WLH11            Doc 425       Filed 03/22/21   Entered 03/22/21 14:55:11     Pg 29 of 51
 1                        7.       Authorization to Use Cash Collateral. Subject to the terms of this
 2      Final Order, the Debtor is hereby authorized to use cash collateral, from the date
 3      hereof through the earliest of: (i) November 14, 2021; (ii) the effective date of a
 4      confirmed plan of reorganization in this chapter 11 case, (iii) the closing of a sale of
 5      substantially all assets of the Debtor; and (iv) the occurrence of an Event of Default
 6      (as defined below) by the Debtor under this Final Order (the “Budget Period”), or
 7      such other date as the Debtor, Washington Trust, and CHS may agree to in writing
 8      when, as and to the extent permitted under the budget attached hereto as Exhibit 1, or
 9      when, as and to the extent permitted by such other budget as the Debtor, Washington
10      Trust, and CHS may agree to in writing from time to time (the “Budget”), provided
11      that any such other budget shall be promptly provided, at least three (3) business days
12      before going into effect, to the other Cash Collateral Parties and the Committee.
13                        8.       Disbursements Subject to Budget. The Debtor is only authorized
14      to use cash collateral during the Budget Period in a manner consistent with the
15      Budget; provided that, disbursements may occur earlier or later than the dates
16      forecasted in the Budget so long as such disbursements occur during the Budget
17      Period, including to fund or reserve amounts necessary to pay professional fees
18      accrued to the extent set forth in the Budget.
19                        9.       Events of Default. The following shall constitute Events of
20      Default under this Final Order:
21
                          (i)      Failure to abide by any material term, covenant or condition
22
                                   approved by or incorporated into this Final Order;
23
                          (ii)     Termination of the automatic stay with respect to any cash
24                                 collateral;
25

26
        FINAL ORDER AUTHORIZING DEBTOR
        EASTERDAY FARMS TO USE CASH COLLATERAL
        AND GRANTING ADEQUATE PROTECTION – Page 4                                  B USH K ORNFELD            LLP
                                                                                            LAW OFFICES
                                                                                       601 Union St., Suite 5000
                                                                                    Seattle, Washington 98101-2373
                                                                                       Telephone (206) 292-2110
        DOCS_SF:105118.3105118.5 20375/003                                             Facsimile (206) 292-2104

     21-00141-WLH11             Doc 425      Filed 03/22/21   Entered 03/22/21 14:55:11     Pg 30 of 51
 1
                          (iii)    Absent the prior written approval of Washington Trust and CHS,
 2
                                   the Debtor’s “Ending Cash” is lower than the Budget by more
 3                                 than 20% for the week ending week 2, the week ending week 4
                                   and bi-weekly thereafter;
 4

 5                        (iv)     The Debtor fails to maintain adequate insurance covering the
                                   collateral;
 6
                          (v)      Any of the collateral is converted by the Debtor, lost or stolen in
 7
                                   any material amount due to a failure on the part of the Debtor to
 8                                 take reasonable precautions to protect the collateral from loss or
 9
                                   waste, or not accounted for by the Debtor;

10                        (vi)     The Debtor fails to timely deliver any reports required hereunder;
11                        (vii) Entry of an order converting the Debtor’s case to a proceeding
12
                                under Chapter 7; and

13                        (viii) Entry of an order dismissing Debtor’s Chapter 11 Case.
                          10. Remedies Upon Default. Upon the occurrence of an Event of
14
        Default, any Cash Collateral Party may immediately, without notice or demand
15
        withdraw its consent for the use of cash collateral.               Nothing in this Order limits or
16
        otherwise impairs the ability of any Cash Collateral Party to seek relief from the
17
        automatic stay or other relief from the Court.
18
                          11.      Reporting.       The Debtor shall provide to the Cash Collateral
19
        Lenders and the Committee, without limitation, the following items:
20

21                        (i)      Weekly, a cash flow report for all periods since the Petition Date,
22
                                   including a comparison of actual results to the projections set forth
                                   in the Budget; and
23
                          (ii)     Any other information that the Cash Collateral Lenders reasonably
24                                 request.
25

26
        FINAL ORDER AUTHORIZING DEBTOR
        EASTERDAY FARMS TO USE CASH COLLATERAL
        AND GRANTING ADEQUATE PROTECTION – Page 5                                  B USH K ORNFELD            LLP
                                                                                            LAW OFFICES
                                                                                       601 Union St., Suite 5000
                                                                                    Seattle, Washington 98101-2373
                                                                                       Telephone (206) 292-2110
        DOCS_SF:105118.3105118.5 20375/003                                             Facsimile (206) 292-2104

     21-00141-WLH11             Doc 425      Filed 03/22/21   Entered 03/22/21 14:55:11     Pg 31 of 51
 1      The Debtor further agrees to permit representatives from Washington Trust and CHS
 2      to, upon reasonable prior notice, visit any of Debtor’s properties during regular
 3      business hours to review and inspect any of their prepetition collateral together with
 4      any non-privileged books and records related thereto
 5                        12.      Adequate Protection. The Cash Collateral Parties are entitled,
 6      pursuant to sections 361, 362(d) and 363(e) of the Bankruptcy Code, to adequate
 7      protection of their respective interests in the Debtor’s property, for and equal in
 8      amount to the aggregate diminution in the value of the interests of the Cash Collateral
 9      Parties in the Debtor’s property (including cash collateral) with the same validity (or
10      invalidity), perfection (imperfection or avoidable perfection) and priority (or lack of
11      priority) as exists as of the Petition Date (the “Diminution in Value”) resulting from
12      the use, sale or lease by the Debtor (or other decline in value) of the cash collateral
13      and any other asset of the Debtor that is the subject of existing liens and the
14      imposition of the automatic stay pursuant to section 362 of the Bankruptcy Code. As
15      adequate protection, the Cash Collateral Parties,3 are hereby granted the following
16      (subject to the same priorities that exist as among such prepetition secured creditors
17      as of the Petition Date and subject in all cases to the Carve-Out (as defined below)):
18
                          (i)      a continuing security interest in and lien on all collateral of the
19
                                   Debtor of the same type and nature that exists as of the Petition
20                                 Date with the same validity (or invalidity), perfection
                                   (imperfection or avoidable perfection) and priority (or lack of
21
                                   priority) as exists as of the Petition Date, including the proceeds
22                                 thereof (the “Replacement Liens”),
23

24      3
             In connection with providing adequate protection to Prudential and Equitable,
            Debtor Farms has included the payment of rent and taxes related to applicable
25
            leaseholds in the Budget.
26
        FINAL ORDER AUTHORIZING DEBTOR
        EASTERDAY FARMS TO USE CASH COLLATERAL
        AND GRANTING ADEQUATE PROTECTION – Page 6                                  B USH K ORNFELD            LLP
                                                                                            LAW OFFICES
                                                                                       601 Union St., Suite 5000
                                                                                    Seattle, Washington 98101-2373
                                                                                       Telephone (206) 292-2110
        DOCS_SF:105118.3105118.5 20375/003                                             Facsimile (206) 292-2104

     21-00141-WLH11             Doc 425      Filed 03/22/21   Entered 03/22/21 14:55:11     Pg 32 of 51
 1
                          (ii)     solely to the extent of any Diminution in Value, an additional and
 2
                                   replacement security interest in and lien on all property and assets
 3                                 of the Debtor’s estate (the “Adequate Protection Liens”), provided
                                   however, that (a) such security interest and lien shall be junior to
 4
                                   any existing, valid, senior, enforceable and unavoidable prior
 5                                 perfected security interests and liens, (b) in the event that the
                                   Debtor obtains postpetition financing in this chapter 11 case, such
 6
                                   security interest and lien may be junior to any valid, senior,
 7                                 enforceable security interests and liens granted to the postpetition
 8
                                   lenders and authorized by this court in connection with such
                                   postpetition financing, provided, however, that each of the Cash
 9                                 Collateral Parties and the Committee reserves its right to object to
10
                                   such financing or to the granting of any such liens, and (c) such
                                   security interest and lien shall not attach to any claims, defenses,
11                                 causes of action or rights of the Debtor arising under sections
12
                                   542-553 of the Bankruptcy Code and applicable state fraudulent
                                   transfer law (including all proceeds thereof, the “Avoidance
13                                 Actions”), and
14                        (iii)
                         solely to the extent of any Diminution in Value, to the extent
15                       provided by sections 503(b) and 507(b) of the Bankruptcy Code,
                         an allowed superpriority administrative claim in this chapter 11
16                       case (the “Adequate Protection Claims”), provided however, that
17                       (a) the Adequate Protection Claim shall not be payable from
                         Avoidance Actions and (b) in the event that the Debtor obtains
18
                         postpetition financing in this chapter 11 case, such administrative
19                       claim, if any, may be junior to the administrative claim granted to
                         such postpetition lenders and authorized by this court in
20
                         connection with such postpetition financing.
21      The Replacement Liens and Adequate Protection Liens will be deemed to be
22      perfected automatically upon entry of this Final Order, without the necessity of filing
23      any UCC-1 financing statement, state or federal notice, mortgage or similar
24      instrument or document in any state or public record or office and without the
25      necessity of taking possession or control of any collateral.
26
        FINAL ORDER AUTHORIZING DEBTOR
        EASTERDAY FARMS TO USE CASH COLLATERAL
        AND GRANTING ADEQUATE PROTECTION – Page 7                                  B USH K ORNFELD            LLP
                                                                                            LAW OFFICES
                                                                                       601 Union St., Suite 5000
                                                                                    Seattle, Washington 98101-2373
                                                                                       Telephone (206) 292-2110
        DOCS_SF:105118.3105118.5 20375/003                                             Facsimile (206) 292-2104

     21-00141-WLH11          Doc 425         Filed 03/22/21   Entered 03/22/21 14:55:11     Pg 33 of 51
 1                        13.      Payments Under BudgetCarve-Out. The “Carve-Out” for purposes
 2      herein means (x) professional fees and disbursements incurred by professional
 3      persons employed by the Debtor or the Committee (including any expenses of the
 4      members of the Committee) (collectively, “Professional Fees”), if any set forth in the
 5      Budget, and (ywhenever allowed, up to the amounts incurred through the date of a
 6      Trigger Event (as defined below), (y) the aggregate sum of $250,000 on account of
 7      Professional Fees incurred from and after the occurrence of a Trigger Event, and (z)
 8      fees and charges assessed against the estate under 28 U.S.C. § 1930 and any fees
 9      payable to the clerk of the court (collectively, “U.S. Trustee Costs”) may be paid to
10      the extent authorized in the Budget and permitted by this court.. The “Trigger Event”
11      for purposes herein means the delivery of a written notice to the Debtor’s counsel and
12      the Committee’s counsel by a Cash Collateral Lender of the occurrence of an Event of
13      Default under this Final Order.
14                        14.      Funding of Segregated Account. The amounts set forth in the
15      Budget, if any, for the payment of Professional Fees and U.S. Trustee Costs shallmay
16      be deposited by the Debtor, at the times identified in the Budget, into a trust account
17      of the Debtor’s general bankruptcy counsel or other segregated account (“Segregated
18      Account”) for the exclusiveintended purpose of subsequently paying such amounts on
19      the later of (x) the due date, or (y) the date of their allowance by this court (or when
20      otherwise authorized to be paid pursuant to a customary order of this court pursuant
21      to section 331 of the Bankruptcy Code). The Replacement Lien, Adequate Protection
22      Lien, and Adequate Protection Claim shall be subject and subordinate to the
23      Carve-Out and all amounts deposited in the Segregated Account for the payment of
24      Professional Fees.
25

26
        FINAL ORDER AUTHORIZING DEBTOR
        EASTERDAY FARMS TO USE CASH COLLATERAL
        AND GRANTING ADEQUATE PROTECTION – Page 8                                  B USH K ORNFELD            LLP
                                                                                            LAW OFFICES
                                                                                       601 Union St., Suite 5000
                                                                                    Seattle, Washington 98101-2373
                                                                                       Telephone (206) 292-2110
        DOCS_SF:105118.3105118.5 20375/003                                             Facsimile (206) 292-2104

     21-00141-WLH11          Doc 425         Filed 03/22/21   Entered 03/22/21 14:55:11     Pg 34 of 51
 1                        15.      Section 552. Each of the Cash Collateral Lenders is entitled to all
 2      of the rights and benefits of section 552(b) of the Bankruptcy Code and, except as to
 3      any issues or objections that may be raised by the Committee, the “equities of the
 4      case” exception will not apply. For the avoidance of doubt, this paragraph 1615 is
 5      only applicable with respect to Debtor Easterday Farms and is not applicable to
 6      Debtor Easterday Ranches, Inc.
 7                        16.      Binding Effect; Successors and Assigns. The provisions of this
 8      Final Order, including all findings herein, shall be binding upon all parties in interest
 9      in the chapter 11 case, including, without limitation, the Cash Collateral Parties, the
10      Committee, and the Debtor, and their respective successors and assigns (including
11      any chapter 7 or chapter 11 trustee hereinafter appointed or elected for the Debtor’s
12      estate) and shall inure to the benefit of the Cash Collateral Parties, the Committee,
13      and the Debtor, and their respective successors and assigns.
14                        17.      Reservation of Rights. The Debtor reserves all rights to seek other
15      or additional use of cash collateral or debtor in possession financing on such further
16      or different terms and conditions as may be approved by this court. Nothing in this
17      Final Order may be construed as a consent to any such request by any Cash Collateral
18      Party or the Committee, and the Cash Collateral Parties and the Committee reserve all
19      rights to object to such requests.
20                        18.      Effectiveness.       Notwithstanding Bankruptcy Rules 4001(a)(3),
21      6004(h), 6006(d), 7062 or 9024 or any other Bankruptcy Rule, or Rule 62(a) of the
22      Federal Rules of Civil Procedure, this Final Order shall be immediately effective and
23      enforceable upon its entry and there shall be no stay of execution of effectiveness of
24      this Final Order as provided in such Rules.
25

26
        FINAL ORDER AUTHORIZING DEBTOR
        EASTERDAY FARMS TO USE CASH COLLATERAL
        AND GRANTING ADEQUATE PROTECTION – Page 9                                  B USH K ORNFELD            LLP
                                                                                            LAW OFFICES
                                                                                       601 Union St., Suite 5000
                                                                                    Seattle, Washington 98101-2373
                                                                                       Telephone (206) 292-2110
        DOCS_SF:105118.3105118.5 20375/003                                             Facsimile (206) 292-2104

     21-00141-WLH11          Doc 425         Filed 03/22/21   Entered 03/22/21 14:55:11     Pg 35 of 51
 1

 2                                                  //END OF ORDER//
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
        FINAL ORDER AUTHORIZING DEBTOR
        EASTERDAY FARMS TO USE CASH COLLATERAL
        AND GRANTING ADEQUATE PROTECTION – Page 10                                 B USH K ORNFELD            LLP
                                                                                            LAW OFFICES
                                                                                       601 Union St., Suite 5000
                                                                                    Seattle, Washington 98101-2373
                                                                                       Telephone (206) 292-2110
        DOCS_SF:105118.3105118.5 20375/003                                             Facsimile (206) 292-2104

     21-00141-WLH11          Doc 425         Filed 03/22/21   Entered 03/22/21 14:55:11     Pg 36 of 51
 1

 2
        PRESENTED BY

 3      _____________/s/___________
 4
        THOMAS A. BUFORD, III (WSBA 52969)
        BUSH KORNFELD LLP
 5

 6      RICHARD M. PACHULSKI (admitted pro hac vice)
        JEFFREY W. DULBERG (admitted pro hac vice)
 7      MAXIM B. LITVAK (admitted pro hac vice)
 8      PACHULSKI STANG ZIEHL & JONES LLP
 9      Proposed Attorneys for Debtors
        and Debtors in Possession
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
        FINAL ORDER AUTHORIZING DEBTOR
        EASTERDAY FARMS TO USE CASH COLLATERAL
        AND GRANTING ADEQUATE PROTECTION – Page 11                                 B USH K ORNFELD            LLP
                                                                                            LAW OFFICES
                                                                                       601 Union St., Suite 5000
                                                                                    Seattle, Washington 98101-2373
                                                                                       Telephone (206) 292-2110
        DOCS_SF:105118.3105118.5 20375/003                                             Facsimile (206) 292-2104

     21-00141-WLH11          Doc 425         Filed 03/22/21   Entered 03/22/21 14:55:11     Pg 37 of 51
                                             Exhibit 1
                                              Budget




DOCS_SF:105118.3105118.5 20375/003


21-00141-WLH11            Doc 425    Filed 03/22/21   Entered 03/22/21 14:55:11   Pg 38 of 51
   Document comparison by Workshare 9.5 on Thursday, March 18, 2021 11:15:31
   AM
   Input:
   Document 1 ID       PowerDocs://DOCS_SF/105118/3
                       DOCS_SF-#105118-v3-Easterday_Farms_-_Final_Cash_
   Description
                       Collateral_Order
   Document 2 ID       PowerDocs://DOCS_SF/105118/5
                       DOCS_SF-#105118-v5-Easterday_Farms_-_Final_Cash_
   Description
                       Collateral_Order
   Rendering set       Standard

   Legend:
   Insertion
   Deletion
   Moved from
   Moved to
   Style change
   Format change
   Moved deletion
   Inserted cell
   Deleted cell
   Moved cell
   Split/Merged cell
   Padding cell

   Statistics:
                       Count
   Insertions                                   22
   Deletions                                    13
   Moved from                                    0
   Moved to                                      0
   Style change                                  0
   Format changed                                0
   Total changes                                35




21-00141-WLH11     Doc 425     Filed 03/22/21   Entered 03/22/21 14:55:11   Pg 39 of 51
1

2

3

4

5

6
                                     UNITED STATES BANKRUPTCY COURT
7                                    EASTERN DISTRICT OF WASHINGTON
8
            In re                                           Chapter 11
9
            EASTERDAY RANCHES, INC., et al.                 Lead Case No. 21-00141-11
10
                                                            Jointly Administered
11                                       Debtors. 1
                                                            [PROPOSED] FINAL ORDER
12
                                                            AUTHORIZING DEBTOR
13                                                          EASTERDAY FARMS TO USE
                                                            CASH COLLATERAL AND
14
                                                            GRANTING ADEQUATE
15                                                          PROTECTION
16                  Upon the motion (the “Motion”) 2 of above-captioned debtor and debtor in
17      possession, Easterday Farms, a Washington general partnership (the “Debtor”), under
18      sections 361, 363, and 507 of title 11 of the United States Code (the “Bankruptcy
19      Code”), Rule 4001 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy
20      Rules”), and Rule 4001-3 of the United States Bankruptcy Court Eastern District of
21      Washington Local Rules (“LBR”), for interim and final orders authorizing the Debtor
22      to use cash collateral in which Washington Trust Bank (“Washington Trust”), CHS
23

24      1
            The Debtors along with their case numbers are as follows: Easterday Ranches, Inc.,
25
            (21-00141) and Easterday Farms, a Washington general partnership (21-00176).
        2
            Capitalized terms not defined herein shall have the meanings set forth in the Motion.
26
            FINAL ORDER AUTHORIZING DEBTOR
            EASTERDAY FARMS TO USE CASH
            COLLATERAL AND GRANTING ADEQUATE                                   B USH K ORNFELD           L LP
                                                                                       LAW OFFICES
            PROTECTION – Page 1                                                   601 Union St., Suite 5000
                                                                               Seattle, Washington 98101-2373

                                                          EXHIBIT D
                                                                                  Telephone (206) 292-2110
        DOCS_SF:105118.5 20375/003                                                Facsimile (206) 292-2104

     21-00141-WLH11          Doc 425    Filed 03/22/21   Entered 03/22/21 14:55:11     Pg 40 of 51
1       Capital, LLC (“CHS”), Prudential Insurance Company of America (“Prudential”),
2       Equitable Financial Life Insurance Company f/k/a AXA Equitable Life Insurance
3       Company (“Equitable Financial”), LTM Investments LLC (“LTM Investments”)
4       (Washington Trust, CHS, Prudential, Equitable Financial and LTM Investments,
5       collectively the “Cash Collateral Lenders”), J.R. Simplot Company (“Simplot”), Weyns
6       Farms, LLC (“Weyns Farms”), and Sunray Farms, LLC (“Sunray Farms”) (Simplot,
7       Weyns Farms, and Sunray Farms, together with the Cash Collateral Lenders, the “Cash
8       Collateral Parties”) may assert an interest and granting adequate protection.
9                The Debtor has served notice of the Motion as is appropriate under the
10      circumstances, as required under sections 102(1) and 363 of the Bankruptcy Code,
11      Bankruptcy Rule 4001(b), and LBR 4001-3. The Office of U.S. Trustee has appointed
12      the Official Committee of Unsecured Creditors (the “Committee”) in the Debtor’s case.
13               An emergency interim hearing on the Motion having been held by this court on
14      February 11, 2021 and an interim order having been entered on February 12, 2021 [ECF
15      No. 142]. A final hearing on the Motion having been held on March 23, 2021. Upon
16      the record made by the Debtor at such final hearing, after considering the Motion and
17      the arguments and evidence presented, and after due deliberation and consideration and
18      sufficient cause appearing therefor,
19
                 IT IS HEREBY FOUND, DETERMINED, ORDERED AND ADJUDGED that:
20
                          1.         Disposition. The Motion [ECF No. 91] is granted on a final basis
21
        on the terms set forth herein. Any objections to the relief sought in the Motion, and any
22
        reservations of rights with respect to such relief, that have not been previously resolved
23
        or withdrawn are overruled on the merits. This Final Order shall be valid, binding, and
24
        enforceable on all parties in interest and fully effective immediately upon entry.
25

26
         FINAL ORDER AUTHORIZING DEBTOR
         EASTERDAY FARMS TO USE CASH COLLATERAL
         AND GRANTING ADEQUATE PROTECTION – Page 2                                B USH K ORNFELD           L LP
                                                                                          LAW OFFICES
                                                                                     601 Union St., Suite 5000
                                                                                  Seattle, Washington 98101-2373
                                                                                     Telephone (206) 292-2110
        DOCS_SF:105118.5 20375/003                                                   Facsimile (206) 292-2104

     21-00141-WLH11            Doc 425     Filed 03/22/21   Entered 03/22/21 14:55:11     Pg 41 of 51
1                         2.         Jurisdiction and Venue. This court has jurisdiction over this matter
2       pursuant to 28 U.S.C. §§ 157 and 1334, and venue is proper. This matter is a core
3       proceeding within the meaning of 28 U.S.C. § 157(b)(2).
4                         3.         No Waivers.     The Debtor makes no representation, warranty,
5       acknowledgement or admission regarding whether it has (or does not have) any
6       defenses, setoffs, counterclaims or recoupments that could be asserted against the Cash
7       Collateral Parties, and the Debtor reserves all rights, claims and defenses with respect
8       thereto. In addition, the Debtor make no representation, warranty, acknowledgement
9       or admission with respect to the enforceability, perfection, priority, avoidability or
10      validity of the security interests of the Cash Collateral Parties in the Debtor’s assets,
11      including cash collateral.
12                        4.         Cause Shown. Good cause has been shown for the entry of this Final
13      Order.
14                        5.         Business Justification. The Debtor has a critical need to use cash
15      collateral, in order to permit, among other things, preservation and maintenance of the
16      Debtor’s business operation and assets. The Debtor’s access to sufficient working
17      capital and liquidity through the use of cash collateral is vital to maximizing the value
18      of the Debtor’s estate.
19                        6.         Fair and Reasonable Terms. Based on the record presented to this
20      court at the final hearing, the terms of use of the cash collateral are fair and reasonable
21      and reflect the Debtor’s exercise of prudent business judgment consistent with its
22      fiduciary duties.
23                        7.         Authorization to Use Cash Collateral. Subject to the terms of this
24      Final Order, the Debtor is hereby authorized to use cash collateral, from the date hereof
25      through the earliest of: (i) November 14, 2021; (ii) the effective date of a confirmed
26
         FINAL ORDER AUTHORIZING DEBTOR
         EASTERDAY FARMS TO USE CASH COLLATERAL
         AND GRANTING ADEQUATE PROTECTION – Page 3                                B USH K ORNFELD           L LP
                                                                                          LAW OFFICES
                                                                                     601 Union St., Suite 5000
                                                                                  Seattle, Washington 98101-2373
                                                                                     Telephone (206) 292-2110
        DOCS_SF:105118.5 20375/003                                                   Facsimile (206) 292-2104

     21-00141-WLH11            Doc 425     Filed 03/22/21   Entered 03/22/21 14:55:11     Pg 42 of 51
1       plan of reorganization in this chapter 11 case, (iii) the closing of a sale of substantially
2       all assets of the Debtor; and (iv) the occurrence of an Event of Default (as defined
3       below) by the Debtor under this Final Order (the “Budget Period”), or such other date
4       as the Debtor, Washington Trust, and CHS may agree to in writing when, as and to the
5       extent permitted under the budget attached hereto as Exhibit 1, or when, as and to the
6       extent permitted by such other budget as the Debtor, Washington Trust, and CHS may
7       agree to in writing from time to time (the “Budget”), provided that any such other
8       budget shall be promptly provided, at least three (3) business days before going into
9       effect, to the other Cash Collateral Parties and the Committee.
10                        8.         Disbursements Subject to Budget. The Debtor is only authorized to
11      use cash collateral during the Budget Period in a manner consistent with the Budget;
12      provided that, disbursements may occur earlier or later than the dates forecasted in the
13      Budget so long as such disbursements occur during the Budget Period, including to fund
14      or reserve amounts necessary to pay professional fees accrued to the extent set forth in
15      the Budget.
16                        9.         Events of Default. The following shall constitute Events of Default
17      under this Final Order:
18
                          (i)        Failure to abide by any material term, covenant or condition
19                                   approved by or incorporated into this Final Order;
20                        (ii)       Termination of the automatic stay with respect to any cash
21                                   collateral;

22                        (iii)      Absent the prior written approval of Washington Trust and CHS, the
                                     Debtor’s “Ending Cash” is lower than the Budget by more than 20%
23
                                     for the week ending week 2, the week ending week 4 and bi-weekly
24                                   thereafter;
25

26
         FINAL ORDER AUTHORIZING DEBTOR
         EASTERDAY FARMS TO USE CASH COLLATERAL
         AND GRANTING ADEQUATE PROTECTION – Page 4                                B USH K ORNFELD           L LP
                                                                                          LAW OFFICES
                                                                                     601 Union St., Suite 5000
                                                                                  Seattle, Washington 98101-2373
                                                                                     Telephone (206) 292-2110
        DOCS_SF:105118.5 20375/003                                                   Facsimile (206) 292-2104

     21-00141-WLH11             Doc 425    Filed 03/22/21   Entered 03/22/21 14:55:11     Pg 43 of 51
1                         (iv)       The Debtor fails to maintain adequate insurance covering the
2                                    collateral;
3                         (v)        Any of the collateral is converted by the Debtor, lost or stolen in any
                                     material amount due to a failure on the part of the Debtor to take
4
                                     reasonable precautions to protect the collateral from loss or waste,
5                                    or not accounted for by the Debtor;
6                         (vi)       The Debtor fails to timely deliver any reports required hereunder;
7
                          (vii) Entry of an order converting the Debtor’s case to a proceeding under
8                               Chapter 7; and
9                         (viii) Entry of an order dismissing Debtor’s Chapter 11 Case.
10                        10.        Remedies Upon Default. Upon the occurrence of an Event of
11      Default, any Cash Collateral Party may immediately, without notice or demand
12      withdraw its consent for the use of cash collateral.              Nothing in this Order limits or
13      otherwise impairs the ability of any Cash Collateral Party to seek relief from the
14      automatic stay or other relief from the Court.
15                        11.        Reporting. The Debtor shall provide to the Cash Collateral Lenders
16      and the Committee, without limitation, the following items:
17
                          (i)        Weekly, a cash flow report for all periods since the Petition Date,
18                                   including a comparison of actual results to the projections set forth
19
                                     in the Budget; and

20                        (ii)       Any other information that the Cash Collateral Lenders reasonably
                                     request.
21
        The Debtor further agrees to permit representatives from Washington Trust and CHS
22
        to, upon reasonable prior notice, visit any of Debtor’s properties during regular
23
        business hours to review and inspect any of their prepetition collateral together with
24
        any non-privileged books and records related thereto
25

26
         FINAL ORDER AUTHORIZING DEBTOR
         EASTERDAY FARMS TO USE CASH COLLATERAL
         AND GRANTING ADEQUATE PROTECTION – Page 5                                  B USH K ORNFELD           L LP
                                                                                            LAW OFFICES
                                                                                       601 Union St., Suite 5000
                                                                                    Seattle, Washington 98101-2373
                                                                                       Telephone (206) 292-2110
        DOCS_SF:105118.5 20375/003                                                     Facsimile (206) 292-2104

     21-00141-WLH11             Doc 425    Filed 03/22/21   Entered 03/22/21 14:55:11       Pg 44 of 51
1                         12.        Adequate Protection.     The Cash Collateral Parties are entitled,
2       pursuant to sections 361, 362(d) and 363(e) of the Bankruptcy Code, to adequate
3       protection of their respective interests in the Debtor’s property, for and equal in amount
4       to the aggregate diminution in the value of the interests of the Cash Collateral Parties
5       in the Debtor’s property (including cash collateral) with the same validity (or
6       invalidity), perfection (imperfection or avoidable perfection) and priority (or lack of
7       priority) as exists as of the Petition Date (the “Diminution in Value”) resulting from the
8       use, sale or lease by the Debtor (or other decline in value) of the cash collateral and any
9       other asset of the Debtor that is the subject of existing liens and the imposition of the
10      automatic stay pursuant to section 362 of the Bankruptcy Code. As adequate protection,
11      the Cash Collateral Parties,3 are hereby granted the following (subject to the same
12      priorities that exist as among such prepetition secured creditors as of the Petition Date
13      and subject in all cases to the Carve-Out (as defined below)):
14
                          (i)        a continuing security interest in and lien on all collateral of the
15                                   Debtor of the same type and nature that exists as of the Petition Date
                                     with the same validity (or invalidity), perfection (imperfection or
16
                                     avoidable perfection) and priority (or lack of priority) as exists as of
17                                   the Petition Date, including the proceeds thereof (the “Replacement
                                     Liens”),
18

19                        (ii)       solely to the extent of any Diminution in Value, an additional and
                                     replacement security interest in and lien on all property and assets
20                                   of the Debtor’s estate (the “Adequate Protection Liens”), provided
21                                   however, that (a) such security interest and lien shall be junior to
                                     any existing, valid, senior, enforceable and unavoidable prior
22                                   perfected security interests and liens, (b) in the event that the Debtor
23                                   obtains postpetition financing in this chapter 11 case, such security

24      3
            In connection with providing adequate protection to Prudential and Equitable,
25          Debtor Farms has included the payment of rent and taxes related to applicable
            leaseholds in the Budget.
26
            FINAL ORDER AUTHORIZING DEBTOR
            EASTERDAY FARMS TO USE CASH COLLATERAL
            AND GRANTING ADEQUATE PROTECTION – Page 6                               B USH K ORNFELD            L LP
                                                                                             LAW OFFICES
                                                                                        601 Union St., Suite 5000
                                                                                     Seattle, Washington 98101-2373
                                                                                        Telephone (206) 292-2110
        DOCS_SF:105118.5 20375/003                                                      Facsimile (206) 292-2104

     21-00141-WLH11             Doc 425    Filed 03/22/21   Entered 03/22/21 14:55:11        Pg 45 of 51
1                                    interest and lien may be junior to any valid, senior, enforceable
2                                    security interests and liens granted to the postpetition lenders and
                                     authorized by this court in connection with such postpetition
3                                    financing, provided, however, that each of the Cash Collateral
4                                    Parties and the Committee reserves its right to object to such
                                     financing or to the granting of any such liens, and (c) such security
5                                    interest and lien shall not attach to any claims, defenses, causes of
6                                    action or rights of the Debtor arising under sections 542-553 of the
                                     Bankruptcy Code and applicable state fraudulent transfer law
7                                    (including all proceeds thereof, the “Avoidance Actions”), and
8
                          (iii)      solely to the extent of any Diminution in Value, to the extent
9                                    provided by sections 503(b) and 507(b) of the Bankruptcy Code, an
10
                                     allowed superpriority administrative claim in this chapter 11 case
                                     (the “Adequate Protection Claims”), provided however, that (a) the
11                                   Adequate Protection Claim shall not be payable from Avoidance
12
                                     Actions and (b) in the event that the Debtor obtains postpetition
                                     financing in this chapter 11 case, such administrative claim, if any,
13                                   may be junior to the administrative claim granted to such
14
                                     postpetition lenders and authorized by this court in connection with
                                     such postpetition financing.
15
        The Replacement Liens and Adequate Protection Liens will be deemed to be perfected
16
        automatically upon entry of this Final Order, without the necessity of filing any UCC-
17
        1 financing statement, state or federal notice, mortgage or similar instrument or
18
        document in any state or public record or office and without the necessity of taking
19
        possession or control of any collateral.
20
                          13.        Carve-Out.    The “Carve-Out” for purposes herein means (x)
21
        professional fees and disbursements incurred by professional persons employed by the
22
        Debtor or the Committee (including any expenses of the members of the Committee)
23
        (collectively, “Professional Fees”), whenever allowed, up to the amounts incurred
24
        through the date of a Trigger Event (as defined below), (y) the aggregate sum of
25
        $250,000 on account of Professional Fees incurred from and after the occurrence of a
26
         FINAL ORDER AUTHORIZING DEBTOR
         EASTERDAY FARMS TO USE CASH COLLATERAL
         AND GRANTING ADEQUATE PROTECTION – Page 7                                B USH K ORNFELD            L LP
                                                                                           LAW OFFICES
                                                                                      601 Union St., Suite 5000
                                                                                   Seattle, Washington 98101-2373
                                                                                      Telephone (206) 292-2110
        DOCS_SF:105118.5 20375/003                                                    Facsimile (206) 292-2104

     21-00141-WLH11          Doc 425       Filed 03/22/21   Entered 03/22/21 14:55:11      Pg 46 of 51
1       Trigger Event, and (z) fees and charges assessed against the estate under 28 U.S.C. §
2       1930 and any fees payable to the clerk of the court. The “Trigger Event” for purposes
3       herein means the delivery of a written notice to the Debtor’s counsel and the
4       Committee’s counsel by a Cash Collateral Lender of the occurrence of an Event of
5       Default under this Final Order.
6                         14.        Funding of Segregated Account. The amounts set forth in the
7       Budget for the payment of Professional Fees may be deposited by the Debtor, at the
8       times identified in the Budget, into a trust account of the Debtor’s general bankruptcy
9       counsel or other segregated account (“Segregated Account”) for the intended purpose
10      of subsequently paying such amounts on the later of (x) the due date, or (y) the date of
11      their allowance by this court (or when otherwise authorized to be paid pursuant to a
12      customary order of this court pursuant to section 331 of the Bankruptcy Code). The
13      Replacement Lien, Adequate Protection Lien, and Adequate Protection Claim shall be
14      subject and subordinate to the Carve-Out and all amounts deposited in the Segregated
15      Account for the payment of Professional Fees.
16                        15.        Section 552. Each of the Cash Collateral Lenders is entitled to all
17      of the rights and benefits of section 552(b) of the Bankruptcy Code and, except as to
18      any issues or objections that may be raised by the Committee, the “equities of the case”
19      exception will not apply. For the avoidance of doubt, this paragraph 15 is only
20      applicable with respect to Debtor Easterday Farms and is not applicable to Debtor
21      Easterday Ranches, Inc.
22                        16.        Binding Effect; Successors and Assigns. The provisions of this
23      Final Order, including all findings herein, shall be binding upon all parties in interest in
24      the chapter 11 case, including, without limitation, the Cash Collateral Parties, the
25      Committee, and the Debtor, and their respective successors and assigns (including any
26
         FINAL ORDER AUTHORIZING DEBTOR
         EASTERDAY FARMS TO USE CASH COLLATERAL
         AND GRANTING ADEQUATE PROTECTION – Page 8                                B USH K ORNFELD           L LP
                                                                                          LAW OFFICES
                                                                                     601 Union St., Suite 5000
                                                                                  Seattle, Washington 98101-2373
                                                                                     Telephone (206) 292-2110
        DOCS_SF:105118.5 20375/003                                                   Facsimile (206) 292-2104

     21-00141-WLH11          Doc 425       Filed 03/22/21   Entered 03/22/21 14:55:11     Pg 47 of 51
1       chapter 7 or chapter 11 trustee hereinafter appointed or elected for the Debtor’s estate)
2       and shall inure to the benefit of the Cash Collateral Parties, the Committee, and the
3       Debtor, and their respective successors and assigns.
4                         17.        Reservation of Rights. The Debtor reserves all rights to seek other
5       or additional use of cash collateral or debtor in possession financing on such further or
6       different terms and conditions as may be approved by this court. Nothing in this Final
7       Order may be construed as a consent to any such request by any Cash Collateral Party
8       or the Committee, and the Cash Collateral Parties and the Committee reserve all rights
9       to object to such requests.
10                        18.        Effectiveness.   Notwithstanding Bankruptcy Rules 4001(a)(3),
11      6004(h), 6006(d), 7062 or 9024 or any other Bankruptcy Rule, or Rule 62(a) of the
12      Federal Rules of Civil Procedure, this Final Order shall be immediately effective and
13      enforceable upon its entry and there shall be no stay of execution of effectiveness of
14      this Final Order as provided in such Rules.
15

16                                                //END OF ORDER//
17

18

19

20

21

22

23

24

25

26
         FINAL ORDER AUTHORIZING DEBTOR
         EASTERDAY FARMS TO USE CASH COLLATERAL
         AND GRANTING ADEQUATE PROTECTION – Page 9                                B USH K ORNFELD           L LP
                                                                                          LAW OFFICES
                                                                                     601 Union St., Suite 5000
                                                                                  Seattle, Washington 98101-2373
                                                                                     Telephone (206) 292-2110
        DOCS_SF:105118.5 20375/003                                                   Facsimile (206) 292-2104

     21-00141-WLH11          Doc 425       Filed 03/22/21   Entered 03/22/21 14:55:11     Pg 48 of 51
1       PRESENTED BY
2
        _____________/s/___________
3       THOMAS A. BUFORD, III (WSBA 52969)
        BUSH KORNFELD LLP
4

5       RICHARD M. PACHULSKI (admitted pro hac vice)
6       JEFFREY W. DULBERG (admitted pro hac vice)
        MAXIM B. LITVAK (admitted pro hac vice)
7       PACHULSKI STANG ZIEHL & JONES LLP
8       Attorneys for Debtors
9       and Debtors in Possession

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
         FINAL ORDER AUTHORIZING DEBTOR
         EASTERDAY FARMS TO USE CASH COLLATERAL
         AND GRANTING ADEQUATE PROTECTION – Page 10                           B USH K ORNFELD           L LP
                                                                                      LAW OFFICES
                                                                                 601 Union St., Suite 5000
                                                                              Seattle, Washington 98101-2373
                                                                                 Telephone (206) 292-2110
        DOCS_SF:105118.5 20375/003                                               Facsimile (206) 292-2104

     21-00141-WLH11          Doc 425   Filed 03/22/21   Entered 03/22/21 14:55:11     Pg 49 of 51
                                               Exhibit 1
                                                Budget




DOCS_SF:105118.5 20375/003


21-00141-WLH11               Doc 425   Filed 03/22/21   Entered 03/22/21 14:55:11   Pg 50 of 51
                                                                                         Easterday Farms
                                                                                      Cash Collateral Budget
                                                                                     3/1/2021 - 10/31/2021
    ($000s)                                         Mar                Apr               May            Jun                Jul                Aug                Sep                Oct                Total Mar-Oct'21
Receipts
    Wheat (2021 crop)                                   -                  -                 -              -                  -               5,083              5,083                    -                      10,166
    Feed (due from Ranches)                          3,092              1,393               746            219                 -                  -                  -                     -                       5,450
    Excess Feed                                         -                  -                 -              -               5,090                 -                  -                     -                       5,090
    Easterday Farms Produce                            285              1,968             2,052          2,566              2,052              2,566              1,763                   897                     14,148
    LW Potatoes                                      1,300              2,350             2,350             -                  -                  -                  -                     -                       6,000
    Lindsay Canyon sublease revenue                  2,830                146               146            146                 -                  -                  -                     -                       3,267
          Total Receipts                       $     7,507         $    5,856        $    5,294     $    2,930         $    7,142         $    7,648         $    6,846         $         897      $              44,121

Operating Disbursements
  Direct Expenses
     Utilities                                         316                   359            412               370                117             117                   363                     2                   2,056
     Feed - 3rd Party (Consumed & Not Paid)          1,126                   232             -                 -                  -               -                     -                 -                        1,358
     Fertilizer                                        176                   702            527                -                  -               -                     -                 -                        1,404
     Chemical                                             72                 274            200                -                  -               -                     -                 -                          546
     Custom Hire                                        -                     -              -                 -                  -              267                   267                -                          534
     Seed                                              434                    -              -                 -                  -               -                     -                 -                          434
  Indirect Expenses
    Payroll                                            455                477               361               349                439             304                106                      12                    2,502
    Fuel & Oil                                         317                267               192               167                142             142                132                   132                      1,487
    Equipment Parts & Repairs                          179                179               104                  54                 54              54                 54                    54                      730
    Freight                                             -                  -                 -                 -                  -              208                208                    -                         416
    Irrig Parts/Repairs                                100                   50                20              -                    50              80               -                     -                         300
    Licenses & Permits                                    15                 15                15                15                 15              15                 15                    15                      120
    Maintenance                                           30                 30                15                 5                  5               5                  5                     5                      100
    Farm supplies                                         10                 10                10                10                 10              10                 10                  -                          70
    Soil Tests                                          -                    10              -                 -                  -               -                  -                     -                          10
           Total Oper. Disb. Before RE & Leases $    3,228         $    2,605        $    1,855     $         969      $         831      $    1,201         $    1,159         $         219      $              12,067

          Cash Flow Before RE & Leases         $     4,279         $    3,251        $    3,439     $    1,961         $    6,311         $    6,447         $    5,687         $         677      $             32,053

Fixed Operating Disbursements
     Real Estate Leases                                        9             230            979                    3                 48                  3               3                -                        1,274
     Equipment Leases                                         51              -              -                    51             -                  -                   51                -                          154
     Property Taxes                                       -                  157             -                -                  -                  -                  157                -                          314
                    Total Fixed Oper. Disb                    60             387            979                   54                 48                  3             211                -                        1,741

          Cash Flow From Operations            $     4,219         $    2,865        $    2,460     $    1,907         $    6,263         $    6,445         $    5,476         $         677      $             30,312

Corporate Overhead
    Taxes                                                3                   170              3                 3                 52                     2             119                    52                     404
    Professional Services                               25                    60             25               200                 25                -                   -                 -                          335
    Insurance                                           31                    31             31                36                 36              36                      46               36                        279
    Payroll                                             17                    17             17                17                 22              17                      17               17                        138
    Utilities                                           11                    11             11                11                 11              11                      11               11                         90
    Other Misc.                                         64                    64             64                64                 64              64                      64               64                        510
            Total Corp. OH                             150                   352            150               330                210             129                   256                179                      1,756

Restructuring Disbursements
     Personnel Restructuring                           182                   182            100                   50                 50             -                  -                  -                          564
     Real Estate Pre-sale Costs                        500                    -              -                -                  -                  -                  -                  -                          500
     US Trustee and Misc. Reserve                       -                       99           -                -                      58             -                  -                      40                     198
     Directors Fees                                       30                    30             30                 30                 30                 30                 30                 30                     240
     D&O Insurance                                     200                    -              -                 -                  -               -                     -                  -                         200
     Professional Fees - Debtor                        420                   420            420               420                420             420                   420                420                      3,360
     Professional Fees - Committee                     130                   130            130               130                130             130                   130                130                      1,040
           Total Restructuring Disb.           $     1,462         $         861     $      680     $         630      $         688      $      580         $         580      $         620      $               6,102

     Total Disbursements                       $     (4,900) $         (4,205) $         (3,664) $      (1,982) $          (1,778) $          (1,913) $           (2,206) $         (1,019)        $             (21,667)

Cash On-Hand
    Beginning Book Cash                              2,338              4,944             6,596          8,226              9,174             14,538             20,274             24,914                         2,338
    Total Net Cash Flow                              2,606              1,652             1,630            948              5,365              5,735              4,640               (122)        $              22,454
    Ending Book Cash                           $     4,944         $    6,596        $    8,226     $    9,174         $   14,538         $   20,274         $   24,914         $   24,792         $              24,792




                                                                                                                                                                                                                          1 of 1

              21-00141-WLH11                        Doc 425              Filed 03/22/21                        Entered 03/22/21 14:55:11                                            Pg 51 of 51
